Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 1 of 53




         Attachment A
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                            INDEX NO. 153231/2018
                Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page
NYSCEF DOC. NO. 50                                                       2 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018




                               EXHIBIT B
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                    INDEX NO. 153231/2018
                Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page
NYSCEF DOC. NO. 50                                                       3 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018

                                                                                                                                                                    1




           1


           2   SUPREME               COURT            OF       THE            STATE           OF          NEW            YORK
               COUNTY               OF    NEW         YORK           -     CIVIL              TERM              -        PART      37
           3   ----------------------------------------------X


           4   PATROLMEN'S                      BENEVOLENT                          ASSOCIATION                           OF
               THE       CITY            OF     NEW        YORK,               INC.
           5

                                                                         Plaintiff,
           6
                                                    -against-
           7
               BILL       DeBLASIO,                       CITY           OF         NEW       YORK,                 JAMES          P.     O'NEILL
           8   and       NEW YORK                   CITY         POLICE                   DEPARTMENT,

           9
                                                                         Defendants.
         10    ----------------------------------------------X
               Index            #    153231/2018                                                                                Proceedings
         11
                                                                                                 60        Centre               Street
         12                                                                                     New             York,           New       York
                                                                                                 June               5,      2018
         13


         14    B     E   F      O    R    E:


         15                                           HONORABLE                       ARTHUR               F.            ENGORON,
                                                                                          Justice.
          16


         17
               A     P   P      E    A    R     A     N    C     E       S:
          18

                         KASOWITZ,                    BENSON,                  TORRES                 &    FRIEDMAN,                     LLP
          19             1633            Broadway
                         New         York,            New        York               10019
         20                            BY:            MICHAEL                  J.         BOWE,            ESQ.
                                                      ALEXANDER                       SIMKIN,                   ESQ.
         21                                           Attorneys                       for        Plaintiff


         22              NEW         YORK           CITY         LAW           DEPARTMENT
                          100        Church               Street
          23             New         York,            New          York             10007
                                       BY:            MAXWELL                  LEIGHTON,                        ESQ.
         24                                           Attorney                      for       Defendants


          25
                (Continued                     next        page.)
          26
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                         INDEX NO. 153231/2018
                Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page
NYSCEF DOC. NO. 50                                                       4 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                         2




           1


           2        A   P   P     E   A    R     A   N   C    E      S:(continued)


           3
                            CLEARY              GOTTLIEB             STEEN            &    HAMILTON,                 LLP
           4                One       Liberty            Plaza
                            New       York,          New      York         10006
           5                            BY:          BEN      SHARTSIS,                    ESQ.
                                                     Attorneys                  for        Legal           Aid       Society
           6
                            LEGAL          AID       SOCIETY
           7                199       Water          Street
                            New       York,          New      York         10038
           8                              BY:        CYNTHIA             CONTI-COOK,                       ESQ.

                                                     Attorney              for            Legal           Aid      Society
           9


          10


          11


          12


          13


          14


          15


          16


          17    |


          18


          19


          20


          21


          22


          23
                                                                     DEBORAH                A.         ROTHROCK,             RPR
          24                                                         Official                    Court          Reporter


          25


          2 6


                                                                       ROTHROCK                    -     OFFICIAL            COURT   REPORTER
                                              DEBORAH           A.
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                   INDEX NO. 153231/2018
                Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page
NYSCEF DOC. NO. 50                                                       5 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                            3




           1                                                                                           -Proceedings-


           2                                       THE                  COURT:                    On         the              record.


           3                                       We              are           here             on         the              case             of        Patrolmen's                                   Benevolent


           4       Association                                     of          The         City              of          New         York,                    Inc.              against                      Bill


           5       DeBlasio                        In              His           Official                         Capacity                          as        Mayor                  of          The         City               of


           6       New         York,                    et              cetera;                   Index                  Number                     153231/2008.


           7                                       This                   is         an      Article                          78                                                --          or         purports                        to
                                                                                                                                        Proceeding

           8       be       and          Legal                          Aid          Society                      would                 like             to          intervene.


           9                                       I          would                  ask          them              to          present                       their                  position                       on          the


         10         record               at              this                  time.


          11                                       MR.                  SHARTSIS:                            Certainly.


         12                                        Your                   Honor,                  Legal                  Aid            Society                      has             a      substantial


          13        interest                       in              this              case              and          qualifies                            as          an         interested                            party.


          14                                       The                  standards                        for             intervention,                                     as             you          are          aware,


          15        are        highly                         discretionary.                                             We        believe                         the          Court                  should


          16        exercise                       its                  discretion                           to          intervene                            in         this               case.


          17                                       This                   topic,                  of         course,                      is         a        tremendous                               public


          18        interest                       as              to          the          ability                      of        the              People                 of             New          York           to             know


          19        how        and            if              officers                        are            being                 disciplined                                  for              potential


          20        misconduct                                and              Legal              Aid,              in          particular,                                has              an         interest                        in


          21        this;            as            we              have              litigated                           a      number                   of          cases                  involving

          22        ensuring                       that                   the          courts                     are           fully                briefed                         on          and         correctly

          23        interpret                            Section                          50A.               And              we     have                an          interest                          in       the             City

          24        publishing                                information                                about                  officers                           being                  permitted                        to          do


          25        so.           And,                   of             course,                   this              information                                    may          be          relevant


          26        ultimately                                in          the          representation                                          of        Legal                  Aid              clients.


                                     DEBORAH                              A.         ROTHROCK                       -         OFFICIAL                        COURT                  REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                        INDEX NO. 153231/2018
                Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page
NYSCEF DOC. NO. 50                                                       6 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                   4




           1                                                                                         -Proceedings-


           2                                On              that              basis,                       given            the             broad                  standard                     for


           3       intervention,                                   we         believe                        Legal           Aid                 should                  be       permitted                       to


           4        intervene.


           5                                 It             is          also               worth              noting                   that                 Legal             Aid         is          advancing

           6       its         positions                           and              defending                         the         City's                     actions                    on          the


           7       grounds              that                     the          City                   has      not,           at             this             point,                  advanced;                         that


           8        is,        that         Legal                      Aid            is             advocating                        for              essentially                             a     broader


           9        rejection                     of             the          PBA's                    petition.                            And,             furthermore,                                 has


         10         substantively                                  defended                            the         records                       that              the        City              proposes                      to


         11         release             as             are              not          being                   subject                   to          Section                    50A         and             the


         12        position                  not                 taken                by             the      City.                    On          that             basis,                Legal                 Aid           is


         13         requesting                         to          intervene.


         14                                  THE                 COURT:                         Okay.


         15                                  I         think                   it          was             described                        as          a    limited                    opposition?


         16                                 MR.                  BOWE:                     Well,               Judge,                  clearly                       they            don't                qualify

         17         as     interveners.                                        It          is          something                       more                 than            having                  an


         18         interest                 in             a      litigation.                                     You       have                  to        have             a      legally

         19         cognizable                         right.


         20                                  The                 parties                        that          have            rights                        here            are         the           police


         21         officers                 who                 are           the              protected                     class                     under               the         Civil               Rights


         22         Statute             and                 the              City               is         seeking                to             release                    those               records                  and


         23         is        the      subject                          of          this               lawsuit.


         24                                  So,                 what               you              did       not          hear                 from              counsel,                     very

         25         simply,             was,                     that               we          have           a      legally                      cognizable                           right.                    They

         26         are        not      a         protected                                class              under               50,              they              are          not           the


                                      DEBORAH                                  ROTHROCK                        -      OFFICIAL                          COURT               REPORTER
                                                                   A.
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                   INDEX NO. 153231/2018
                Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page
NYSCEF DOC. NO. 50                                                       7 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                              5




           1                                                                                     -Proceedings-


           2        custodian                     of              the            records,                            they                 have           no       role                in           this


           3        controversy                             at             all         other                than                     they             have             an        ancillary

           4        interest                in              its                outcome.


           5                                Quite                          clearly                    in             the             cases               that            we           cite,                   the          First


           6        Department                         cases                     we      have               cited,                         that              means               they                   are         not


           7        --they            don't                       qualified                           for                 intervention.                                        We          have               no


           8        objection                     to              them             putting                           in         an         Amicus                 brief                    and            being

           9        heard,           but               they                    don't             qualify                             as          a    party               to          this                action.


                                            THE                   COURT:                      And               --
          10


          11                                MR.                   SHARTSIS:                                May              I        be          heard            on           the            standard?


          12                                THE                   COURT:                       Yes.


          13                                MR.                   SHARTSIS:                                That                   standard                      articulated                                   is         not         a


          14        strict            requirement.                                            We           do             not             need           a      legally                       cognizable


          15        interest                 to             intervene.                                     That                 is          the          one           way            that                the


          16        standard                has                  been              articulated                                       in          some           cases.                        It          doesn't


          17        make        a     lot              of             sense               to          apply                     it          to         someone                   who               is         seeking                    to


          18        intervene                     as              a        respondent.


          19                                 In             fact,                  the           case                     THE             MATTER                OF       THE               NEW            YORK


          20        LAWYERS             ASSOCIATION                                       V      BLOOMBERG,                                      is      a      case             very                   similar                 to


          21        this        one          where                         a     legal                association                                     wanting                    to           intervene                         was


          22        permitted                     to              intervene                           because                             the          outcome                   of           the             case             could


          23        have        significant                                      bearing                        on          its             clients.                           This                case             is


          24        inline            with                  that.


          25                                 The                  standard                       is         broad                         and         discretionary.


          26                                 THE                  COURT:                       Okay.                        The            motion                 is           granted.


                                    DEBORAH                                      ROTHROCK                            -      OFFICIAL                         COURT               REPORTER
                                                                      A.
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                            INDEX NO. 153231/2018
                Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page
NYSCEF DOC. NO. 50                                                       8 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                      6




           1                                                                                        -Proceedings-


           2                                     I        read                  your           papers                     which                   you          both             summarized                        very

           3        well.


           4                                     Intervention                                       is        a        matter                     of          discretion,                        or         at         least


           5        some            discretion.                                     I         always                   say            I        like             discretion                       to         do         what


           6        I       think           is            right.


           7                                     I        think                   the          whole                   case               is           very          important,                         as


           8       probably                      reflected                               in         the            fact               that               there             are         a     lot            of


           9       people                 out             in          the           gallery.


          10                                     Legal                     Aid          does              represent                               criminal                      defendants                        who             I


          11        think             have                some                  interest                      in          this                 all.


          12                                     There                     was          a      debate                     in          the              papers              whether                    the


          13        standard                     is            do          you          need              a        legally                        cognizable                        right,                  or         do


                                need                           interest                        --                  forgot                                                 how       interest
          14        you                          an                                                       I                                    exactly                                                            is


          15        defined.                          I        certainly                            think                 that                 Legal               Aid       has            an        interest


          16        here            and          you                are           hereby                  granted                         to           intervene                    as       a        party

          17        respondent.


          18                                     MR.                SHARTSIS:                             Thank                  you.


          19                                     THE                COURT:                     Okay.


          20                                     Now,                 let's                   move            onto               the             Article                    78      Proceeding.


          21                                     I        had              issued                   a     TRO.                   Did              anything                   happen                   between


          22        then            and          now                that               changes                     anything                            and         we      could             go         into                the


          23        more            substantive                                   argument;                            petitioner?


          24                                     MR.                BOWE:                     The         only                 thing                   that          is         relevant,                        Judge,


          25        is        referred                         to          in          the          papers,                      is            that             Justice                Hagler                    had


          26        dismissed                         a        Section                        50         body             cam             case                on    precisely                         the


                                      DEBORAH                         A.          ROTHROCK                         -      OFFICIAL                            COURT          REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                    INDEX NO. 153231/2018
                Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page
NYSCEF DOC. NO. 50                                                       9 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                               7




          1                                                                                            -Proceedings-


          2        issue             --             the                                issue                   the                              raises                     here
                                                                 only                                                        City                                                            there's                    no


          3        private                     right               of             action;                        therefore,                               no          Article                       78      relief                   is


          4        available.                               We          immediately                                       appealed                           that               and          took           that               to


          5        the           First                  Department.


           6                                        The          First                     Department                                  not            only            stayed                      the       order,                   but


           7       it       enjoined                        the              City                  from               releasing                           any              of         that              footage,


           8       which             we             think               is             a      clear                   review                    to           the           patently                       inaccurate


           9       characterization                                               of          cases                   that               deal             with                  damages                   and           private


         10        rights                 of            action                    as          opposed                        to         Article                       78.


         11                                         Other               than                  that,                   I      don't                    think                there                  has       been               any

         12        new           developments.


         13                                         THE          COURT:                            I    am            vagally                         aware                of         news              reports.                          I


         14         think            Buzz                 Feed               had              released                            certain                      records                       or         something;


         15         if      that               had          any              effect,                           that               is          fine.


         16                                         MR.          BOWE:                        It          is          a      different                              issue,                   your           Honor,                   in


         17         terms            of             the          fact                  that               somehow                        certain                      records                       got         leaked,


         18         illegally,                            we       are                 dealing                        with               that             under                  a         contract.                           As         to


         19         the          issue                  here,                it            doesn't;                          except                     that               it         would               be       an


         20         example                    of         one           of             the             cases                 that               they                cite              as          support                 for


         21         their            position                           where                      stuff                  was            leaked                     and          someone                    brought                       a


         22         claim            for                damages                        under                   the           private                         right               of          action,                    that              is


         23         the          Carpenter                         case,                      so          that               is          not            this               case.


         24                                         THE          COURT:                            Okay.


         25                                         I     could                   see              why,               even               if           were            some              records                    or


         26        purported                            records                        were               released,                             that                wouldn't                       moot            your
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                             INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 10 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                           8



          1                                                                                        -Proceedings-


          2        request                 here?


          3                                  MR.           BOWE:                                      because                      it          was             leaked                   --          it          was
                                                                                       No,


          4        illegal.


          5                                  What               they                 are            proposing                           is         a       regularly                              ongoing                       role


          6        in         the        production                             of           the           summaries.


          7                                  THE           COURT:                            All           right.


          8                                  Let's                   address                        the             issue               head               on            whether                    there                  is          a


          9        private                 right                of            action                  here.                   And             perhaps                          the           more


         10        complicated                       question,                                 if          there              isn't                    a       private                       right                   of


         11        action,                 can        the                petitioner                                 get       Article                          78         relief?


         12                                  Now,               you             are            City's                     attorney?


         13                                  MR.           LEIGHTON:                                  Right.                       Maxwell                          Leighton                        for


         14        respondents.


         15                                  THE           COURT:                            Let's                  address                   your                  motion                   to          dismiss.


         16                                  MR.           LEIGHTON:                                  Thank                 you,              your                  Honor.


         17                                  We      cross                     moved                  to            dismiss                   as           a        threshold                            matter.


         18        We         reserved               our                 right                 to          answer                  in          the             event                 that


         19        cross-motion                            is            denied,                      we            believe                    that.


         20                                  As       to             the         merits,                            we      don't                  speak                  to         that                in          our


         21        cross-motion.                                     I        know             Legal                 Aid           Society                          did             answer                    and          did


         22        speak             to      the           position                            as          to         the          summaries.


         23                                  As      a          threshold                             matter,                      I         think                  it         is      very                   well


         24        established                        that                    there's                      no        private                     right                    of         action                     to         sue


         25        for          a    violation                           of          civil                 rights.                           That              is         clear                   holdings                        of


         26        the          First,             Second,                           Third                 and            maybe               even                  the             Fourth


                                     DEBORAH                    A.            ROTHROCK                          -     OFFICIAL                         COURT                   REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                      INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 11 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                   9




           1                                                                              -Proceedings-


           2       Department.


           3                                  The           First,                 Second                  and              Third                  Department                                 have           all


           4        held         that              police                 officers,                        or          their                  unions,                   may                   not          sue           to


           5        enjoin              the          publication                            of           records.                             They           are             certainly

           6        shielded                  by          50A,            the          case              that               was          dispositive                                     to         Justice


           7        Hagler              and          we         believe                   similarly                           should                   be        dispositive                                     here.


           8                                  The           Third                Department                            case,                  MATTER                  OF            DOE             VERSUS


           9        CITY         OF       SCHENECTADY                              84       A.D.3d                     1455              (2011.)


         10                                   In          that            case            two           police                    officers                       and                an          association


          11        represents                       police                    officers                    brought                       a         Hybrid               Article                            78       and


          12        declaratory                           judgment                     action                   seeking                       an       order                   to         permanently

          13        enjoin              the          respondents,                                 the           City              of          Schenectady                                     and          the


          14        Police              Department,                              from             conducting                             public                  hearings                             in


          15        connection                       with              police               disciplinary                                      proceedings.


          16                                  Petitioners                              claimed,                        in         that               case,               that                   the


          17        proposed                  hearing                     would             violate                         50A          and,             thus,                     pursuant                        to


          18        Article               78,             the           decision                    to          hold              such               hearing                        was             arbitrary

          19        and        capricious                          and           was         in          violation                            of       the            law,                    the          law


          20        being          50A.                   That            is       precisely                           what              the           PBA            has             argued                     here.


                                                                                                  "enjoined"                                            "injunction"
          21                                  While                the           word                                                    and                                                               may           not


          22        appear              within                   their             petition,                           and             while              they               don't                    claim                   to


          23        be        seeking                injunctive                           relief,                      that              is          what             they                    are          doing.


          24                                  They               are           saying               that               the             release                   or          publication                                      of


          25        summaries                      --we            will            talk             about                   summaries                        a        little                        bit


          26        later          --         that               that            violates                       50A                                                                                          seek
                                                                                                                              and,                 therefore,                                 they
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                     INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 12 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                            10




           1                                                                                       -Proceedings-


           2       Article                78.


           3                                   The              Third                  Department                            dismissed                               in              Doe,                the


           4       petitioner                        claimed                           first               noted                   that                 no         filed                     right                of             action


           5       existed                for          claimed                           violations                                of            50A          and               stated                     that


           6       because                injunctive                                   relief                 is      granted                                only               to           protect                        the


           7        legal            right,                     the          petitioners                              had                   no          such               legal                     right                  to


           8       protect;                    for              this              reason                   alone                   the             petitioner's                                          complaint


           9        should             have            been                  dismissed.


         10                                    Now,               I         know               already                   --I                will              not               put              words                 in          their


         11        mouths,                and              I      know                 they           will            have                       some              debate,                           opposing

         12         counsel,                   as          to          that                 precise                 language,                                  the              words                    should                   have


         13        been          dismissed                             to         that              extent,                        which                     they               believe                        somehow


         14        modifies                    or          narrows                          the       nature                       of            that              holding.                                Justice


          15        Hagler             disagreed.                                      He         believed                         that                 the          City,                         the         respondent


          16       believed                    here,                   that                 that           was           a         determination                                             that              was


          17        correct               in          seeking                          to          prevent                     a        municipality                                         from              doing

          18        something                       that               is         precisely                         what                    is          at          issue                    here.                     And           they

          19        are        seeking                     to          do         it           founded                   on             a        claim               at              its             heart                  based


          20        on       Civil             Rights                       Law             50A,           yes,                through                         a     vehicle                             78,           but           the


          21        Third            Department                               determined                            that                    that               was              not              a       legally

          22        cognizable                        claim                   even                 under            an             Article                          78          vehicle.


          23                                   They               did             appeal.                          And             we            did           go          to              the           First


          24        Department                        where                   Justice                      Richter,                              on          an      emergency                                 stay


          25        application,                                set           a        schedule                     for                 briefing                           on          a         full             motion


          26        for        preliminary                                  injunction.                                  That                    motion                    is              fully               submitted


                                     DEBORAH                      A.          ROTHROCK                        -     OFFICIAL                                 COURT                   REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                 INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 13 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                       11




          1                                                                                  -Proceedings-


          2        as           of          today.


          3                                          She           also            issued            an           interim                   stay,               that             the        first


          4        time                --       for           the          first             time             enjoined                      the             respondents                          from


          5        releasing                           body               worn         camera                 footage.


          6                                          So       I      don't             know          that                there's                  much               that           you          could


          7        draw                at       this               stage            from            what            Justice                   Richter                       decided,


          8        perhaps                      there's                    more          that            you             could              draw              from            when         a        panel,


           9       a       motion                    panel             makes,                what             I    believe                    will             be           an      expedited


         10        decision                          on       the          PBA's             motion                 for             a   TRO          Preliminary

         11        Injunction                               pending                  their           appeal                    of       Justice                      Hagler's


         12        decision.


         13                                          Nevertheless,                              putting                       aside           even              Justice                   Hagler's


         14        decision,                              which            is       described                       in         the          transcript                           which                we     have


         15        provided                          to       the          Court             accompanying                               our          cross-motion                                to


         16        dismiss,                          that            decision                   itself                   is         based            on         authority                        from             as


         17         I      noted                the           Third                Department;                           also           based                 on       authority                       from


         18         the              First                Department.


         19                                          The           First            Department                           in         a   case                called               REALE                VERSUS


         20        KIEPPER,                          R-E-A-L-E                      versus               K-I-E-P-P-E-R,                                       204           A.D.2d               72,


         21             (1994               case).


         22                                          The           First            Department                           reversed                    the             preliminary

         23         injunction                              that           was         issued                 by         a      trial             court,                    which          had


         24         enjoined                         specifically                            the         City                 from          imposing                        discipline                       of


         25         this               Transit                     Authority                    police                   officer.


         26                                          The           First            Department                           said           and          I'll              quote,               if         you


                                            DEBORAH                  A.         ROTHROCK                  -       OFFICIAL                    COURT                  REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                         INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 14 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                 12




           1                                                                                -Proceedings-


           2       will         humor              me:


           3                                 "Regardless                               of             whether                   the          proposed                             postings                         would


           4       violate                the        provisions                                  of          Civil              Rights                   Law               Section                        50A,            the


           5       Legislator                      has              not           created                        either               by          an           expressed                             or         implied


           6       bifurcated                      right                   of       action                       on       the         part               of           the              police


           7        officers                 for         claimed                       violations                               of      Civil                       Rights                 Law              50A.


           8        Since             injunctive                           relief                     is         granted                only                   to          protect                        the           legal


           9        rights,               petitioners,                                 therefore,                               were              not               entitled                         to          this


                    relief             based             on           cause                 of             action               under               this                   statute."
         10


         11                                  That              holding                      from                 the          First              Department                                in             1994            is


         12         again             echoed,                  again,                  by             the           First             Department                                  in       a         case               from


         13         2006,             NATTER             OF           35          NEW            YORK               CITY             POLICE                    OFFICERS                         VERSUS                    CITY


          14        OF        NEW       YORK,             34         A.D.3d                      392.                  That           case,                    the           First                   Department


          15        reversed                 the         granting                           of             preliminary                            injunction                               because                        50A


          16        does         not         create                   a         private                      right              of      action                        of          police                    officers


          17        and        that          concerned                            as        well                 the          release                     of          certain                        records.


          18                                 Not          to          leave                 the              Second                  Department                              out.                    The           Second


          19        Department                     also               issued                     a         decision                   on          this                case               POUGHKEEPSIE


          20        POLICE              BENEVOLENT                              ASSOCIATION                               VERSUS                  CITY                OF          POUGHKEEPSIE,


          21        184        A.D.2d              501              (1992).                           There,                  the       Poughkeepsie                                       PBA              claimed


          22        the        City          of      Poughkeepsie                                          had         released                     its               summary                        of         an


          23        internal                 investigation                                       of          instances                       of          police                        misconduct


          24        and,         therefore,                           sought                     to          withdraw                      the            enjoining                             of          the           City

          25        from         doing             so          in          the         future.                            The          Second                       Department                              denied


          26        the        petitioner,                            or          plaintiff,                              I     don't               know                   that            it             really

                                      DEBORAH                  A.          ROTHROCK                          -      OFFICIAL                      COURT                    REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                              INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 15 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                           13




          1                                                                                          -Proceedings-


          2        matters,                     frankly,                                 but         denied                        the          preliminary                          injunction.


          3                                     To            that              point                     it          doesn't                     matter,                   where               you             have                 the


          4        three               departments,                                        again,                     nothing                        from           the          Fourth                Department


          5        that           I       have                seen,                      all         echoing                         each             other                and       saying                     on         point


          6        when           it          comes                    to           this             precise                         factual                     scenario,                      that                  there's


          7        not        a        private                         right                     action                   even             under,                   as       set         forth                  in            the


          8        Doe        case              from                   the               Third                 Department,                                  even           under              Article                         78


           9       Proceedings,                                   we         believe                           that                there's                   clearly                 a        basis                  for


         10        dismissal                          as          a         threshold                            question                         without                    approaching                                the


         11        merits,                    which                    respondents                                    will               do.                We      will           certainly                            file


         12        an        answer                   if,              in           the            event                  that             it          is        necessary,                          but             we


         13        don't               believe                         it           is           necessary.


         14                                     We            think                      that             Justice                        Hagler                  was         correct                    and             we


         15         think              that                 the             First                  Department                              will              agree;                and          with                  that,


         16        your             Honor,                    likewise,                                  should                    dismiss                   this            case             for


         17         substantially                                      the               same             reasons.


         18                                     THE               COURT:                           All           right.                         Thank               you.


         19                                     MR.               BOWE:                          Judge,                   I        think               counsel                   said           it         is           not


         20        what             you         could                       draw                 from            the               First              Department                         stay.


         21                                     What                   you               could                 draw                from              the         First             Department                                 stay


         22         is       that             this                is           the               precise                      argument                       Judge               Richter                   disagreed


         23        with             and          she              disagreed                               with                it         for           obvious                   reasons.


         24                                      If           he's                  right                 then                tens              of          thousands                    of          cases                    that


         25         have            been              filed                    in              New        York                for          probably                        75      years                were


         26         improperly                              filed.                             Article                    78         Proceedings                             are         filed                  all                the


                                       DEBORAH                                      ROTHROCK                          -       OFFICIAL                       COURT               REPORTER
                                                                       A.
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                               INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 16 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                                   14




           1                                                                                          -Proceedings-


           2        time            against                           judges.                         They                 are           filed              in            all                   sorts                    of


           3        scenarios                             and           there's                       never                     a     private                    right                          of             action.


           4        There's                     no          private                       right                   of            action                for             a         convicted                                     prisoner


           5        who          has            a         problem                   with                   a      sentence.                                There's                              no             private                          right


           6        of        action.


           7                                         It          is          not          a     private                             right             of         action                              to          bring                     an


           8        Article                     78          against                       a         judge                  for           exceeding                          his                      jurisdiction                                             or


           9        authority.                                   There's                       no          private                       right              of            action                               written


          10        anywhere                         to         go           down              and              file                an      Article                       78               Proceeding                                      in             a


          11        family                 court                      saying                   that               family                    court                is             overstepping                                               its


          12        bounds                 of             jurisdiction                                     in          Supreme.


          13                                         Obviously                            there's                          an         infinite                        number                              of        scenario


          14        where               we           deal               with              Article                          78         Proceedings                                    all                  the            time                   where


          15        they            never                   have               a    private                            right                of        action,                           either                           explicitly

          16        under               the               statute,                        or          under                     the         very             separate                                     analysis                              of


          17        whether                     or          not              you          imply                   a      private                      right                     of              action.


          18                                         And              what           is             absolutely                              mischaracterized                                                       in           all                  of


                                                          that               the                                depends                     on        --         and                                           have             one
          19        the          cases                                                    City                                                                                       they


          20        defense                     to          this               case                 that                                 have              raised                          --             and            it           is             this
                                                                                                                       they


          21        one,            that                  we          have           no             recourse.


          22                                         The              last           time                  we          were              here,               Judge,                             they               said                    you


          23        characterized                                       correctly,                                 their                 defense                      was                  trust                   us.


          24                                         Their                   defense                       now             is         different;                                their                          defense                          now


          25        is        too          bad.


          26                                         Apparently                                under                   their                characterization,                                                            police
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                      INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 17 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                           15




           1                                                                                          -Proceedings-


           2        officers                       of          the         City                  of          New                York,               are            the        only                    constituency

           3        that          has              a      statutory                              civil                     rights                   protection                              that              they              can't


           4        enforce.                            According                           to             them                 there               is       no           remedy                      whatsoever


           5        for         any           violation                           of             Section                          50A          for            a      police                      officer.                           That


           6       makes                no         sense                  and          it             is          legally                     wrong.


           7                                       We         all          know                  if          a         government                             agency,                       or          a     judge                 is


           8        exercising                            --is             acting                          illegally                           or         beyond                  their


           9        jurisdiction,                                    Article                          78          is            available.


         10                                        And           what             the                 City's                      position                         here           is             that            apples


         11         are        bananas                         and         bananas                           are                apples.                       Private                       rights                    of


         12         action                   are          different                              than                  administrative                                       review                      and


         13        mandamus,                            they              have              been                  from                 the          beginning                          of             American


          14        English                    juris                 prudence.


          15                                       Every                  one          of             the              cases                 they             rely            on            deal              with              a


          16        private                   right                  of         action.


          17                                       The           first                 --and                      in            fact           they                cite           each                  other               all


          18        along               the             way.               So          Carpenter                                  is         the           first              case,                     New           York


          19        Court               of         Appeals.                            That                  is            like              the           situation                          your               Honor


          20        raised;                   personnel                           records                              got             leaked,                     police                   officer                        sued


          21        the         City               for           damages,                             that                 is          not          Article                   78,                that            is         a


          22        private                    right                 of         action.


          23                                       The           Court                 went                  through                         the           analysis                         you             go        through


          24        to        figure                    out          is         there,                       was                there,                   there's                  no             explicit                         right


          25        of        action,                     should                  we             imply                     one?                Said,                 no.


          26                                       The           next             case                     Simpson,                          another                      Court                  of         Appeals


                                        DEBORAH                      A.         ROTHROCK                               -        OFFICIAL                      COURT               REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                            INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 18 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                               16




           1                                                                                       -Proceedings-


           2        case         once                   again                sought                     damages,                          not                  mandamus,                               private                           right


           3        of       action,                      filed                   a     complaint,                                 not                  a      petition,                               sought


           4        damages.


           5                                       Poughkeepsie                                    once                 again,                          filed                  a         complaint                                to


           6        enjoin                  the           release                       of         summaries,                                      not             a     petition.                                     It              wasn't


           7        an      Article                       78          Proceeding.                                       And             what                   does                 it          cite              as


           8        authority?                                 Simpson                       and             Carpenter,                                      both              cases                   that                 were


           9        clearly                      private                     rights                     of       action.                                     You          get              to          react.


         10                                        The           First                  Department                                 case.                           Once                  again,                   it              is


         11         mmbiguous.                                 We          put          the         petition                                  in             there.                        The           petition                                  is,


         12         obviously,                            a      hybrid,                      because                         it              seeks                     among                   other                  things


          13       breach                   of          contract.                             It             says             a         conduct                           here                  violates                               our


          14        Collective                            Bargaining                               Agreement.                                           It         is          a         hybrid.                            Those


          15        lawyers,                       for           whatever                          reason,                         chose                       not             to          identify                               one              way

          16        or       another                      in          particular;                                but               it              is          obvious                          that              the                  Court


          17        below              and              the           Appellate                              Division                              deal                 with               it          as         a         private


          18        right              of          action.


          19                                       Because                        what             they                 say             is,                  since                  injunctive                                    relief


                             granted                                         to         protect                         a     legal                          right                  --          which                  is              the
          20        is                                    only

                    code          word                  for           a      private                         right                 of              action                      --          petitioner                                    is          not
          21


          22        entitled                       to          this               relief                     based                 on              a         cause                  of          action                      under                        the


          23        statute.                            Citing                    Carpenter,                                Simpson,                               Poughkeepsie,                                            all               of


          24        which              are              cases                that             deal               with                   whether                          you               have               a        private


          25        right              of          action,                        not         a         mandamus                              issue                     under                   Article                           78.


          26                                       Then               you             get          to          Doe.                     According                                   to          the           Court,                          Doe


                                       DEBORAH                        A.          ROTHROCK                          -       OFFICIAL                               COURT                   REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                        INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 19 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                  17




           1                                                                                         -Proceedings-


           2        is         a    quote               "combined                              proceeding                                    pursuant                           to          Article                          78        and

                                                                                              judgment."
           3        seeking                 declaratory

           4                                  Declaratory                                      judgment                               comes                  from               equitable                               relief                I


           5        seek            when           I        have              a          private                        right                    of          action.                             I      could                 seek


           6        damages                 and              I     could                      seek                equitable                             relief.                             It          is         different


           7        from            mandamus,                              which               is           Article                          78         is         a       successor.


           8                                  It             talks                  about                   combined                             declaratory                                     judgment                         action


           9        Article                 78,              a     combined                               petition                           and             complaint.


          10                                  Now,                   it        cites                      Reale's                       language                           as          I         just              cited                to


          11        you            where           it            says:                        No          civil                     rights                   of        injunctive                                  relief


          12        based             upon              a        cause                   of          action                         under               the            statute.


          13                                  And                then               it          says,                    for            these                     reasons                        alone


          14        petitioner's                                 complaint                                should                      have              been               dismissed                               to         that


          15        extent.                   So             you            have                to          read                    them              together.


          16                                  What                   it        is             saying                     is,            there's                        no            cause                   of         action


          17        --no            right               to           relief                    based                    upon                 a        cause                of          action                      under                the


          18        statute.                       The             petition                               should                      have              been               dismissed                               to         that


          19        extent;                 meaning,                           obviously,                                      to       the             extent                       you're                       seeking

          20        relief                 based                 on          cause                   of           action                     under                 the               statute,                           the


          21        petition                  should                        have               been                 dismissed.                                     Does                it            stop?                    No.


          22                                  Then                   it        goes                  through                          the             actual                    Article                           78


          23        analysis;                      to            sit           there                      and            say,                okay,                 let's                    see              if         it        is


          24        illegal.                       So            this               argument,                                  Judge,                   is         a       complete


          25        red-herring.


          26                                  Like                     I     said,                   if           they                are             right,                    then                 Article                      78


                                      DEBORAH                      A.          ROTHROCK                             -      OFFICIAL                               COURT                REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                    INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 20 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                   18




           1                                                                                -Proceedings-


           2       would              almost                   never             be         available                            to              anyone;                           won't                       be


           3       available                        to      prisoners,                             to          litigants,                                       to         all               sorts                    of        people


           4       who         bring               Article                      78         Proceedings                                all                  the              time               to              seek             relief


           5       when          the           administrative                                      agency                   is          overstepping                                                its             bounds.


           6       Because                   there              has             never              been                an        explicit                                   statement                                 in        a


           7        statute                  that              says,             if         you           don't                  like                      this                 you            could                       bring              an


           8       Article                   78          Proceeding.                               That                is        not                  the             issue.


           9                                  And              when             you         looks                at         the                  analysis                               from                   Carpenter


         10         and        Simpson                    and          you            compare                     it        to          Article                                  78          cases,                        it        is


         11         obvious.


         12                                    In         Carpenter                         and           Simpson                           they                     go          through                         the


         13         analysis                   that             you             go         through                     when             you're                              trying                        to          figure


          14        out        whether                     there's                    no         explicit                        right                          of         action                         there,                    but,


          15       perhaps,                    the             Legislature                               intended                           it             to          apply.                         Right?


          16                                   There's                      a    whole                  bunch               of              steps                      and              a      whole                       bunch              of


          17        analysis                      that           judges                    do      all            the            time                      to             see           if          you               have                a


          18        private                  right               of         action.


          19                                   The             analysis                     for           Article                           78             is         entirely                                 different


          20        and        very            very              simple                    and           completely                                   inconsistent                                             with             his


          21        view.


          22                                   The             standard                     on          Article                       78              is             very               clear.                             Article


          23        78       relief                 is         available                         with             one            exception;                                        if          the               statute


          24        explicitly                           and          unequivocally                                    makes                     it             clear                   that                   judicial


          25        review              is          not          available.


          26                                      Those               are            the         bananas;                        he's                      talking                           about                    apples.


                                      DEBORAH                    A.         ROTHROCK                       -     OFFICIAL                                  COURT                   REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                 INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 21 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                            19




           1                                                                                    -Proceedings-


           2                                 He         doesn't                       argue                      here              that               this               statute


           3        unequivocally                             and              explicitly                                   says            you              can't                   seek              Article                     78


           4        review               because                   it          doesn't.                                And,               therefore,                                we           don't                  have            a


           5       private                 right              of             action                    for             damages                        which                  is           why          we          are           not


           6        suing           Buzz              Feed              and              the           City                 for           releasing                               the            leak              of          those


           7        other           records.


           8                                 What             we             do       have                  is         the              right                to          come               in         here               and


           9        force            the         City              to          follow                       the             law.                 If          that                 wasn't                     the          case,


          10        if       his         argument                       is         correct,                            then               we          have               a        civil                 right                  --the


          11        police               officers                       of         The               City              of          New           York                  are           the              only

          12        protected                    class                  in         New               York              City               that               don't                  have               a        right              to


          13        enforce                the          law             that               protects                           them               and              that              can't                   be          the


          14        law.


          15                                 And         more                  importantly,                                        if       he's                  right,                    then                there's


          16        all        sorts             of       cases                     that               come                 before                    the              Court                seeking                       relief


          17        under           Article                   78             for           an          abuse                  of          governmental                                     power                   that


          18        can't           be       brought.


          19                                   The        City's                      position                              here            is          that,                     basically,                              they


          20        could            do        whatever                           they               want,                  they            could                      violate                        any          law           and


          21        statute                they           want;                     and              unless                   it          says               in          the              statute                       that


          22        someone                actually                          can           go          get             judicial                         review,                           they              get           to       act


          23        with           impunity.                            That               is          the             complete                         opposite                            of          the


          24        standard.


          25                                   The        standard                              is          everyone                        gets                  to         come                to         a      judge


          26        when           the         City           is             breaking                            the          law           unless                       the              statute                       says


                                     DEBORAH                  A.             ROTHROCK                            -     OFFICIAL                         COURT                     REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                  INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 22 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                       20




           1                                                                                             -Proceedings-


           2        they            cannot.                               That                 is        the           law.                  We         have              a      right              for          review


           3        and        a          right                 for             the                 Court              to         force                 the          City              to         comply                  with


           4        the        statute.


           5                                       The               City                  has           raised                   no         other               arguments                          in       response


           6        to        our           petition.


           7                                       The               First                     Department                           has            made              it          clear              that           an


           8        Article                   78           Proceeding                                    is          supposed                      to         be          a      summary

           9        proceeding.                                      It          is            not            supposed                       to         be       a        proceeding                         you           bring

          10        a      motion,                       then                  you             ask            for           an        answer                  and             you           prolong                 it.


          11                                       We           are             right                    on          the          law             on      this                issue,                they           have


          12        raised                  no           other                  defense                         to          the         petition                          so        the           petition


          13        should                  be           granted                           a        permanent                       mandamus                         should                  be          imposed;


          14        or,        alternatively,                                                  Judge,                  the          preliminary                                  relief                  should                  be


          15        entered                   and               if             people                    are           going                 to         deal              with              answers,                      we


          16        will            deal                 with                  that                 later.


          17                                       THE               COURT:                           Well             now          you've                    intervened,                                would             you


          18        like             to           speak                   Legal                     Aid?


          19                                       MR.               SHARTSIS:                                  Certainly,                              your              Honor.


          20                                        I      think                      Legal                   Aid's               position                       may             help             clarify                   the


          21        dispute                       that               is          going                   on          over              the         procedure                           here.


          22                                        In          our              view                 the            case              law         is         certainly                           uniform                   in


          23        saying                  that                police                         officers                       cannot                    prevent                     the           City           from


          24        releasing                            information                                     at          their              discretion.


          25                                        I      think                      it            makes              sense                 to         focus                 not           as      much           on            the


          26        procedural                             ins                 and             outs             of          Article                     78,          but            on           Section                  50A.


                                          DEBORAH                         A.          ROTHROCK                         -      OFFICIAL                        COURT                 REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                     INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 23 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                   21




           1                                                                                         -Proceedings-


           2                                     The             real                   issue                is             that               Section                     50A           simply                        does             not


           3        countless                         any             restrictions                                          on          the          City's                  conduct.


           4                                     It         is             undisputed                                  in          the             City's                  briefing                            and           Legal


           5        Aid's            briefing                               that              Section                         50A              was            passed                   for               a     specific


           6        purpose.


           7                                   A        few                years                before                        FOIL                 was          passed,                       and              there                 was           a


           8        common                 practice                           that              civil                       litigants                           and          criminal                               defendants


           9        could             just              FOIL                  request                        of             an          officer's                          personnel                                file             and


          10        rifle             through                         all               documents.                                      The          Legislature                                   saw              that


          11        problem                  and            they                   decided                        to          put              a     stop             to         it.                     They               saw         a


          12        window                 was          open                  and             they                decided                          they              wanted                   to             close                the


          13        window.                      No         one               disputes                            that                  that              was         the              purpose                         of


          14        Section                  50A.


          15                                     PBA's                     position                          is             not           that                they           closed                          the            window


          16        but        that              they                 boarded                        up           the              entire                     building                        and             prohibited


          17        anyone                 from             going                       in      there                       without                       a     Court                  Order                   and            that            is


          18        not        the           statute                          that              the               Legislature                                   passed.


          19                                     This                 question                          of             whether                       there's                     standing                              to


          20        enforce,                     or         whether                           there                    is          a      standing                         under                   this,                    the


          21        issue             is         that                 what                   Section                        50A           does,                 it         gives                   the              state               the


          22        right             to         resist                       requests                            by          civil                  litigants                           or              criminal


          23        defendants.                                  And               it         would                    give               the             PBA         or         officers                              the           right


          24        to      intervene                            in           a         proceeding                                 to          compel                 the              state                   to           produce


          25        records.


          26                                     As         the               First                  Department                                    has          held,                  as          all              the           case


                                      DEBORAH                         A.           ROTHROCK                            -      OFFICIAL                          COURT                  REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                    INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 24 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                             22




           1                                                                                           -Proceedings-


           2        law       that                has              considered                                the             matter                    has             held,                  Section                    50           does


           3        not      bind                 the              activities                                of          a        governmental                                   agency                   acting                      in


           4        its       official                             capacity,                               which                  is          precisely                          what               the           City                is


           5        doing            here.                         If         the              City               wants                  to       publish                        the            summaries                             it


           6        can.             If           it             wanted                   to           include                         the        officer's                              name             in        the


           7        summary                  it             could.                        Section                        50A             simply                   does              not             restrict


           8        that.


           9                                      In             that              sense,                    the             PBA              does           not              have              standing                         to


          10        bring             this                  claim                  under                   Section                       50A,               on         the          same              sense                 that


          11        they        could                   not              bring                       the          claim                  under               the               traffic                    law;              it


          12        just        does                   not              apply                   to         the           conduct                       of          the           City.


          13                                      If--if                      the               PBA          were                 able            to         bring                  such              a        claim                  it


          14        would            be           an             incredibly                                expansive                            and          incredibly                               restricted


          15        imposition                              on          the             City.


          16                                      Section                          50A               doesn't                      specifically                                   say            anything                         about


          17        whether                  things                          are          released                           to          the           public.                           It         says            they


          18        shall            be           kept                  confidential.


          19                                      If             the          police                       department                             --if                 the          PBA             could              bring

          20        an      Article                         78          claim                   any          time                 it          didn't                   like              what              the           City

          21        was       doing,                        it          could                   attempt                      to          restrict                        almost                     any           internal


                    use.              There's                           no         --           there               is            part            of             the           statute                     that             says
          22


          23        government                              can              use          for              official                           purposes                        and             the         courts                      have


          24        read         that                  to          mean                 the            government                               may          do          whatever                         it        wants


          25        with         the              records.


          26                                      If             any           time                  any          information                                would                  be         made               public,


                                      DEBORAH                           A.         ROTHROCK                         -        OFFICIAL                        COURT                  REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                           INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 25 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                23




           1                                                                                           -Proceedings-


           2       if        there                  were            an             officer                      involved                              shooting                             and             the           City

           3       wanted                 to         na===nt                          on         it,            the                 PBA             would,                theoretically,                                             be


           4       able             to         enjoin                    that                  activity                             and             that            simply                       cannot                   be         what


           5       Legislature                               intended.                                   No       one                has              argued                that                      is         what               the


           6       Legislature                               intended.


           7                                        Because                         this               statute                       was              passed                for                  the             narrow


           8       purpose                     of       preventing                                     private                       parties                        from                   compelling                               the


           9       production                           of          government;                                   because                             all           the               cases                  that               have


         10        the             issues               with                      rights                 and              documents                               are       protected                                    by

         11        Section                     50A,               those                    are           all              in             the          context                         of         private                        parties


         12         trying                to          compel                        the          production                                    of           documents                            by          the


         13        government.


         14                                         Section                         50A          has            no             impact                       when          the               government                                wants


         15         to        release                      its           records.                               That                     is         not           the        statute                              that              the


          16        Legislature                              passed                        and           that                  is             not           the         statute                            that               the


          17        Court                should                   enjoin;                        because                            of          that              the        PBA's                         claim                should


          18       be         dismissed                           on              those                grounds.


          19                                        And           we,               of         course,                         have                 briefed                     on           the             merits.                       We


          20        would                be         happy                    to          discuss                  but                    appreciate                             it,              it          would                  make


          21            sense            to         defer                    if          the           Court                   wishes.


          22                                        THE            COURT:                         The            exact                        language                     that                  they               are


          23            referring                     to,               and              I'm           quoting                           from               Civil               Rights                       Law


          24            Section                 50A              that                says               "the              records                           at      issue                    shall                  be


          25            considered                         confidential                                        and             not              subject                    to              inspection                               or


                        review."
          26


                                         DEBORAH                        A.          ROTHROCK                          -        OFFICIAL                           COURT                    REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                    INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 26 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                         24




           1                                                                                           -Proceedings-


           2                                      Your               position,                                 as         you've                   articulated                                it,           and           as        I


           3       read             in          the        papers,                           is          that                this                basically                            means            an           outsider


           4       can't                 force                 the             City               to           release                      it       but                the           City           can            release


           5       it/them.


           6                                      You're                       certainly                              relying                      on         the              "not           subject                     to


                                                                          review."                                                     think
           7        inspections                                or                                                   But           I                           it          is          tough            to           get


           8        there                "shall                     be         considered                                 confidential."


           9                                       Something                            that                   is         confidential                                    is          confidential,                                 at


         10         the         risk              of           psychology.                                          But           I   will                  not          make                any       final


         11        ruling                  on           that              at          this               point.


         12                                       Does                the             City               want                to        respond?


         13                                       MR.               LEIGHTON:                                  I      just            wanted                       to          --



         14                                       THE               COURT:                        Off               the           record.


         15                                           (Whereupon,                                 an           off-the-record                                           discussion                          was           held.)


         16                                        THE              COURT:                        On           the           record.


         17                                        City,                  you           want                   to         reply?


         18                                       MR.               LEIGHTON:                                  Two           things                     I    will                   throw            out            there:


          19                                       One,                  the          City               doesn't                      go           as         far              as       Legal               Aid


         20         Society                     and            we've,                   in             fact,                 we're                 sitting                          together                   at         this


         21        moment                  in           time               on         the              caption,                       we           actually                           have           litigation


         22         together.


         23                                       We           also              made                  clear                 in        other                  litigation                             that             our


          24        position                       is          that              50A              is           not           something                             that               could            be           ignored


          25        by        the          City.                      Frankly,                               the          fact              that              those                   cases            exist                   at


          26        all         somewhat                            turns               on             its            head.                      The          PBA's                   contention                          that


                                         DEBORAH                                 ROTHROCK                             -      OFFICIAL                         COURT                   REPORTER
                                                                     A.
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                       INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 27 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                    25




           1                                                                                                 -Proceedings-


           2        the            City                will                 ignore                         the         law,               release                      things,                   has                  some


           3       license                        --said                         that                 it         has             some           license                       to          do      that.


           4       Frankly,                            the              City                 has             denied                    FOIL          requests,                              FOIL                 records


           5        that             it           believes                              are                protected                       by          50A             and           litigating                                all            the


           6       way             up        to            the              Court                     of         Appeals                   where                  there's                       case                  with              the


           7       New             York                Civil                     Liabilities                                     Union.


           8                                           I      will                 echo                    Legal                 Aid       on        a       point                   that              they                  have


           9        just            made;                     where                     there's                        a         question                    of          how              does              the              PBA


         10        propose                        to          enforce                             this?


         11                                            What                 is          it            that             they               are          saying                      the          PBA              has           and            an


          12        officer                       has               a       right                     to         do        under                50A,              in          fact              that                  they              could


          13        go        to           court.                           And              it            seems                 what           they              are              suggesting                                that             50A


          14        contemplates                                        a        standalone                                process                   where                    courts                   may              review


          15        potentially                                      covered                          records                      outside                    the             context                       of         pending

          16        litigation                                 or           any              other                 proceeding.                                    50A              does           not                 provide


          17        for            that.


          18                                           The              process,                             as        your               Honor              noted                   at         the              outset,


          19        that                gives                  all               interested                                parties                     an         opportunity                                    to          be


          20        heard.


          21                                           Next,                     under                     the          statute,                       determines                               whether                           the


          22        requester                              has              made                  a        quote                 "clear                showing                       of         facts


          23        sufficient                                 to           warrant                          the             judge              to       request                          records                       to


                    review."
          24


          25                                           And              then                 third,                     to         review                   the          records                       in             camera


          26        before                   making                         available                                 those               records                      that               are          quote


                                           DEBORAH                          A.          ROTHROCK                             -     OFFICIAL                       COURT                   REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                     INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 28 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                        26




           1                                                                                          -Proceedings-


           2        "relevant                           and          material                           in         the           action                     before                       the           court."


           3                                      There                   won't                   be         an         action                   before                      anyone.                          There's


           4        not         an          underlying                                 disciplinary                                 proceeding                                 involving                                the


           5        officer,                       there's                        not             a     criminal                          matters,                           which,                    frankly,                               is


           6        in         large              part               if           you             look             at         the           Legislative                                       history,                         or             the


           7        origin                  of          50A          to           prevent                         --and                          apologies                               to          Legal               Aid                  --
                                                                                                                                     my

           8        overzealous                               cross-examination                                                 by          defense                          attorney.                                  And              that


           9        is         where               it         originated                                and             we       set             forth                  in          length                    in          our


          10        papers                  and          I     believe                            Legal                 Aid          does              as          well.                        Those                   cases


          11        from              the         First,                     Second,                         Third              Department,                                    Court                   of          Appeals


          12        that              deals              point                    on,             head             on         with               50A             and           from                  when               did              it


          13        sprang                  and          that                is             remarkable.


          14                                       I     think                    what                we       are            dealing                       with               is             this            unique


          15        statute                      that              comes                    out         from              the             unique                   set              of          circumstances.


          16        And          those                  circumstances                                        do         not          include                       the              ability                        of          the


          17        PBA          to         weaponized                                 that              statute                     for           use             in          civil                     litigation


          18        even              through                      Article                        78.


          19                                       THE             COURT:                         Preliminarily,                                        I        disagree                            with               that


          20        point.


          21                                       Because                        it          seems                to         me          that              if          the              records                        are


          22        released,                           anybody                        could                 use          them              or         any              defense                        attorney

          23        could               use             them              for               zealous                     cross-examination.                                                           So       I         think                      we


          24        understand,                               at          least                   the         people                      here,                  what               the              purpose                        of


          25        the          statute                      was.                     It         says             what              it          says              for              one              thing.                         And             I


          26        think               there                 would                    be         an         end          run             around                   it          if         A)           could                   get


                                        DEBORAH                      A.           ROTHROCK                          -     OFFICIAL                          COURT                   REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                            INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 29 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                               27




           1                                                                                             -Proceedings-


           2       the       records,                               but              then                B)             could                     use          it           for          whatever                             B)          wanted


           3       to       use             it.


           4                                       But              be          that               as              it             may,              I         wanted                to          address,                             I         think


           5       the       PBA                  had          mentioned                                 in             its             papers,                        I'm          not              sure                if          they


           6       have           sort                   of         danced                       around                           it          a    bit              here,                you           don't                       want               the


           7       City           to              get          a      second                       bite                      of          the             apple?                     Your              view                    is          they


           8       moved               to          dismiss.                                 If           the              motion                         to         dismiss                     is          denied                        then


           9        the      petition                               should                       be           granted?


                                                   MR.              BOWE:                        That's                                                       Judge.                     That               is           the              --
         10                                                                                                                       right,


         11                                         THE             COURT:                          If             that                  is         right                   you          don't                   have                to          say


         12         anymore.


         13                                        MR.              BOWE:                        Correct.


         14                                         THE             COURT:                         All                  right.


         15                                         In         my             experience                                      over                the          years,                    and           there                       have


         16        been           --this                       has              come               up              often.                           This               is         what               the            City                  does:


         17         They          move                   to         dismiss.                                  If              they                lose              that,                they               still                    fight


         18         on      the             merits.                             It          seems                       to             me         they              are           entitled                          to             that               in


          19        the        normal                         course                   of           litigation.


         20                                         NR.             BOWE:                        Judge,                           the             difference                             would                   be           one              that


         21         is      disfavored                                   in           the           First                         Department.


          22                                        N[ore                importantly,                                             what              is          the           defense                       other                    than                  a


          23        legal              defense?                                 And              here                   they                  have              articulated                                 their                    legal


          24        defense                       and          it             fails                 as             a         matter                      of         law.


          25                                        THE              COURT:                        Well,                          I      don't                 know               that               they                have


          26        articulated                                all              of          their                       legal                     defenses.                              I      only                know                  they


                                       DEBORAH                        A.              ROTHROCK                                -        OFFICIAL                        COURT                 REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                   INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 30 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                           28




           1                                                                                    -Proceedings-


           2       moved            to           dismiss                    on           a      single                   ground                           --


           3                                    MR.           LEIGHTON:                                 A       threshold                                 procedural                               question.


           4                                    We       would                 answer                        and         if          necessary,                                     apply                    any

           5       defenses                      that           are            applicable,                                    including                                   the          nature                       of         the


           6        statute                 documents;                              and           whether                       or              not                 they            are            in             fact


           7       protected                      by          50A,             which                    is          something                                  that               we         discussed                           when


           8       we       met           with           your               Honor                  a         couple                  months                           ago           on        the                 TRO


           9        application.                                So          it's                not           a       mystery,                                 I      suppose,                          your               Honor,


         10         what           our           view           is          as           to        that.


         11                                      Particularly,                                    with                 Justice                            Hagler's                          decision,


         12        particularly                               with               the            First,                   Second                           and             Third               Department;


         13         Third           Department                              directly                          on        point                        in             our           view,                 it          is


         14         clearly                 a      threshold                             question                        that                   is             appropriate                                   in          the


          15        first            instance                        to          cross                  move             on.


          16                                     THE          COURT:                          Okay.


          17                                     MR.          BOWE:                      Could                  I      just               respond?


          18                                     First               of          all,              the              cases                 are                  clear,                  we          cite                  them.


                    There's                 the                                     case                 (1st            Dept.                                              --         all              in          our
          19                                              Malloy                                                                                     2008)


          20                         --          this           is          the               police                   officers's                                     right                  and             the           cases
                    reply

          21        make           clear                the          City                cannot                     waive                 it.


          22                                     Legal               Aid's                    position,                         essentially,                                           says                  the          police


          23        officer                 has           a     statute                         that                protects                              his             civil               rights                      but        he


          24        can't            actually                        enforce                       it           and,            in              fact,                     the          City                  has           the


          25        ability                 to          violate                     it          and           waive                  it              on             his           behalf.                           That


          26        makes            nonsense                        of          the            statute                       and               it             is         contrary                           to          what        the


                                    DEBORAH                     A.          ROTHROCK                            -      OFFICIAL                                COURT                REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                           INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 31 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                      29




           1                                                                                          -Proceedings-


                    cases                                                                             police                      officers'
           2                           say.               It             is             the                                                                                rights                     and           cannot                  be


           3        waived               by         the             City.


           4                                       The         argument                               next                 is,           well,                    you                 know,                we       all              know


           5        this           relates                     to             criminal                               trials                and                  limited                        to          criminal


           6        trials,                   and          that                    is          not              what              this                is          about.                            That            exact


           7        argument                       was         rejected                               by             the          Court                    of          Appeals                        in          the           matter


           8        of        Gazette                    versus                         City               of          Schenectady                                     where                   the           news


           9        organization                               wanted                          the              records,                         there                     wasn't                     litigation,


          10        there              wasn't                  prosecution.                                                The           news                   organization                                    wanted


          11        records                   related                         to          disciplinary                                     investigations                                                  with               respect


          12        to         a   bachelor                         party                      concerning                                police                        officers;                             and              that


          13        exact              argument                          was             made.


          14                                       What             the                 Court                   of         Appeals                         said                 is,            that             was             the


          15        purpose                   of         statute                          but              the             statute                         has           been                  written                        much


                                                                         And              that                                             beyond                          --                       extends
          16        more           broadly.                                                                     it         goes                                                         it


          17        anywhere                       where                 it             might                   degrade,                         embarrass,                                   harass                     or


          18        impeach                   the          integrity                                  of             the          police                        officer;                            doesn't                     have             to


          19        have             litigation,                                   doesn't                           have           to           be             criminal                            prosecution,                                 it


          20        is         why       personal                             records                           are              supposed                         to            be           held


          21        confidential.


          22                                       They             distinguish                                        the          Capital                            News                  case,                another


          23        similar                   case             where                      the              request                       was               for             a          single                police


          24        officer.                         They                wanted                       the              number                    of             absences                            that               that


          25        police                officer                        had              for              some               period                       of          time.                        And           so          that          is


          26        neutral.                        Where                     they               in             or         out           where                    they                 working                      or          absent


                                       DEBORAH                      A.             ROTHROCK                            -      OFFICIAL                            COURT                      REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                                       INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 32 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                                     30




           1                                                                                                     -Proceedings-


           2        from           work                 for              a          one               month                    period                          of          time.                        That               does                  not


           3        impune               or             potentially                                              impune                       an          officer                          one                way          or            the


           4        other,               it             is          neutral.


           5                                       The              idea                   that                   you               need                  to           have                a      litigation,                                     or        you


           6       need            to         either                           have                   threatened                                     or              prosecution                                     going                  forward


           7        or       threatened                                  has               simply                         been                     rejected.                                    Also                 has             been


           8        rejected                       by          the                  First                        Department                                    in          Lugano.


           9                                       And              then                   you                   get           to             Section                        4        of          50A,                 which                     makes


         10         clear,               that                  there's                                a          subset                       of          people                      who               the            City                 is


         11         allowed                   to             share                    it              with.                         If             their                   rights                       --then                       why           do


          12        they           have                 that                   subset?                                  The              City                  could                  share                     with                 whomever


          13        they           want.


          14                                       It          is              a      very                       limited                           subset.                            It          is            a      very                 limited


          15        subset               of             people                        who                   are           allowed                              to          see             it           and            then                 only              for


          16        an       official                          purpose,                                     Judge.


          17                                       So          a         DA           can't                        just                  call                  up          and             say,                 hey,                 I      would


          18        like           to         see              that                   stuff                        and              I         could                    release                          it.                No,              if         he's


          19        working                   on             the               case                   he           could                      see              it,           or            the                City              is          given


          20        the        discretion                                      to           show                   it          to             him;                   but          only                  within                       the           scope


          21        of       his         official                                   duties.                               We             can't                       release                      it,                can't                  do


          22        anything                       with                  it.                     If              he       doesn't                              have               a        need                 to         know,                  he's


          23        not        entitled                             to              see               it.


          24                                       If          what                   they                       are           saying                          is          true                 they                 put             that              in


          25        there               even                 though                         it              is          completely                                     unnecessary.                                             Not              only           is


          26        the        City                allowed                            to              show                it             to          those                  people                            for          official


                                        DEBORAH                          A.           ROTHROCK                                 -         OFFICIAL                            COURT                      REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                           INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 33 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                           31




           1                                                                                          -Proceedings-


           2       purposes,                      the             City                    could                   show              it             to          the                entire                   world                    for          any


           3        reason               the          City                   wants.                          Again,                      it             makes                     nonsense                          of          the


           4        statute.


           5                                   Finally,                             Judge,                        the             City                  has              admitted                          --the                    City's


           6       position                    has              always                     been                   that              it             does                  not             have              discretion                                 to


           7       do       this.                 That                  it          is           prohibited                                   from                  releasing                              records                        that


           8        are          subject                   of           50A.                     It          is            litigating                                    a        case              in         this


           9        courtroom                     where                      it          has            taken                     that                  position,                              it          has


         10         represented                            that                   position                            to          Court                   of             Appeals                         for             a      pending

          11        case              where           it          has               said                we            would                   like                  to            release                      this


          12        information,                                the               statute                         prohibits                               us             from              doing                    so,             so


          13        there              needs               to           either                        be          a        Legislative                                       solution                          or            the          Court


          14        of      Appeals                   will                   have                to          impose                      some                  judicial                             exceptions.


          15                                   That               is              the            City's                      position.                                       That              is          correct.


          16                                   And,               so,               as           we          stand                  here                  today,                         the             arguments                            that


          17        Legal              Aid       makes,                           are            not              arguments                               that                    find              any             support                      in


          18        the          statute.                         In              fact,                 they                 contradict                                      the           statute.                                 They

          19        don't              find           any               support                         in            Legislative                                        history.                              They                 are


          20        completely                        contrary                              to          the                Court                   of          Appeals                         cases                     that             dealt


          21        with              those           precise                             issues.                            And              they                  are             completely

          22        inconsistent                                with                the               party                  that                  is          actually                             the             respondent


          23        in         this           case,               which                     is          The                City               of          New                York,                  who             has


          24        admitted                    forever                           and            is          currently                                  admitting                              in          other                    courts,


                                                                  restricted                                      from              --                                                   under
          25        that              they        are                                                                                              if          it            is                                50            they


          26        can't              release                    it.


                                       DEBORAH                    A.              ROTHROCK                            -      OFFICIAL                               COURT                  REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                     INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 34 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                 32




           1                                                                                  -Proceedings-


           2                                 THE          COURT:                          I'm            glad              you                  mentioned                                the           phrase


           3        "Legislative                           solution."                                    I         think                   it                           have               to          be           a
                                                                                                                                                    may

           4       Legislative                           solution                         and            I         think                   there                    moves                  a         foot               for          a


           5        Legislative                          solution                         according                                 to          what                I        read               in           the          paper.


           6       But        we         have            gone           on           for            awhile                          about                 this.


           7                                 Let          me        just                  pose                the              question,                                I      guess                   it           runs


           8        through               my       mind             as          directly                             as             possible                            to          the              City:


           9                                 The          motion                     to         dismiss                             is          predicated                                 on          the              argument


          10        that        there's                    no       private                         right                      of          action                       under                   50A,                which                I


          11        believe               certain                   courts                      have                explicitly                                      held,                  therefore                            there


          12        can't          be        an      Article                         78         relief.                                  What             can                there                   be?


                                             The           statute                        says                --                                               that                 Legal                   Aid            is
          13                                                                                                              assuming

          14        incorrect                     that            the           City                could                      do          whatever                            it          wants,                       which


          15        even        you          don't                accept                      and             you're                       the            City,                     if          these                   records


          16        are       confidential                               and              you            now              say,                  well,                   we          will               release


                                                    are           summaries                              --         but                  that             is            an          argument                            for
          17        them,           they

          18        another               day.               I      learned                         in             law              school                     where                     there                 is          a    right


          19        there           is       a      remedy.


          20                                 If          there             is             a      right                    to             keep             these                     records


          21        confidential,                            what               is            the             remedy                       here                if            not           this                type             of


          22        proceeding?


          23                                 MR.           LEIGHTON:                                Understood,                                         your                 Honor.


          24                                 Anything                      you                learned                          in          law            school                         that                had           a    Latin


          25        phrase               attached                   to          it            was             all              the              more                profound.                                 Although                       I


          26        don't           recall                 the           Latin                   for               what                  you            translated.


                                    DEBORAH                  A.          ROTHROCK                             -      OFFICIAL                             COURT                     REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                            INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 35 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                        33




           1                                                                                     -Proceedings-


           2                                    I      think                 that                I    will                 answer                  your                question                           as


           3        directly                    as         I     can.


           4                                    I      think                we            are          in         a        difficult                          situation                              with                 a


           5        difficult                        statute                      that,                as         you            just              expressed                              and             Justice


           6        Hagler               expressed,                               needs                to         be         amended;                         the             City              of             New              York,


           7        the         Mayor                and         Police                        Commissioner                                  has            said              as      much                     --



           8                                    THE            COURT:                          Let          me        jump              in         one            more               second.


           9                                    I     will                 echo            petitioner's                                      phrase                    "too           bad."



          10                                    I      think                he            liked              the             fact              that                last              time                 it          was


          11        trust           us.                He        likes                    these              two-word                         phrases.


          12                                    Now            his           argument                        is            saying                  you're                     saying                      "too                  bad".


          13                                 Well,                    the           law              doesn't                     like              too             bad.                   Sorry                     for


          14        interpreting.


          15                                    Let's                 hear                why          the            statute                      says                they               are


          16        confidential                               but           the               people                 who           would                   be         affected                           by          the


          17        un-confidential                                        dealings                         about                the           records                        can't                  stop                 it.


          18                                    MR.            LEIGHTON:                               So         counsel                      for           Legal                  Aid              Society

          19        noted           the              origin                  of           the          statute                      and            I        think                  that              is


          20        illustrative                               and,               perhaps,                        will              answer                   your                  Honor's


          21        question;


          22                                    Which                 is          that,                it         arose                 out            of          a      contents                             in


          23        response                    to         FOIL.


          24                                    FOIL             necessarily                                 is            the          view                that              the           actual


          25        records                of          The            City                of         New          York              should                   be           produced                             unless


          26        there           is          transparency,                                        that             is         really                     the           goal,                 unless


                                    DEBORAH                      A.          ROTHROCK                        -        OFFICIAL                         COURT                  REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                               INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 36 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                         34




           1                                                                                              -Proceedings-


           2       there's                        an             exception.                                   And            the          exception                      created                     a         couple               of


           3       years                after                        FOIL               under                 50A           was           recognizing                            abuse               of         FOIL             and

           4        it      set           out                    a         particularized                                         procedure,                       right?


           5                                            I'm                familiar                       with               the          Daily            Gazette                      case,                  the          Court

           6       of       Appeals                              case              where                  the           question                      is      if         there's                     pending

           7        litigation                                   or          actual                     litigation,                             the        Court                 of          Appeals                   says


           8        that           is             not                material                           under                the          precise                  facts                of          the          case


           9        which               again                         is          the         FOIL                case              where             a    party                 is          seeking                   to


         10         release                       it.


         11                                             Here                 we         have              The           City              of        New       York,                   the        police


         12         department,                                       looking                      to         release                     information;                                information


          13        that,               as              your                 Honor                 knows,                    and          if        you       were               to          answer,                  we


          14        would               state                                                                                is       not           subject                 to          50A.                   But          --
                                                                      fairly                  clearly

          15                                            THE                COURT:                       Why           not?                Because                  the           summaries                           have


          16        been           redacted?


          17                                            MR.                LEIGHTON:                              They              are         not        redacted.


          18                                            I        could                  change                    gears               and           say       that               the           summaries


          19        were           --             I          hesitate                         to           call              them              summaries                    because                       in         the


          20        Longo,                   First                         Department,                                there's                   a     statement                         as          to         summaries


          21        and          I'm              sure                     opposing                        counsel                    for           PBA       would                   quote               that              at


          22         length                  if              I        gave              him             the           opportunity.


          23                                            These                     are         carefully                             crafted                summaries                           of         the


          24         outcomes                           of            disciplinary                                    proceedings                          better                     be       identified,


          25         do      not             give                     any           information                                   about             the       subject                        information


          26         that          is             identifying                                      in         nature.


                                        DEBORAH                              A.         ROTHROCK                        -         OFFICIAL                 COURT                 REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                         INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 37 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                        35



           1                                                                                  -Proceedings-


           2                                    THE            COURT:                    I      opened                    the            door                  and          you          walked

           3        through                it         but             you            should                                            stick                with              --
                                                                                                           really

           4                                    MR.            LEIGHTON:                          I        will                  stick               with              what              the                First

           5       Department,                            Second                    Department                            and             Third                 Department                                  have

           6        said;           which                 is          that,              there                 is         not             a     private                       right                    of          action,


           7        there           is          not            the            ability                 to            enjoin,                     to         prevent                       a


           8       municipality                                from             the           release                     of           certain                       materials                              that             it


           9        holds;               that             is          essentially                              what                First                  Department                              says,


          10        Second               Department                             and           Third                 Department,                                 about                records                         of           a


          11        police               department                             that            are            in         many                ways              analogous                              to          the


          12        records                that                are            challenged                            here.


          13                                    I     would                   say        that              here                  the          records,                        our            position,


          14        they         are            not            subject                   to       50A,                hence                   the              reason                that                   we       wish


          15        to       publish                   them.


          16                                    But            that             to       answer                     your               question,                            this             is             a      very

          17        specific                    statute                       created                 for             a          specific                       purpose.                               It          has


          18        certainly                       evolved                     over            the            years                   from               FOIL              case             to             FOIL             case


          19        to       FOIL          case.                      Daily              Gazette                      said                what                 the          Court                 of            Appeals


          20        has        said,                how          it           has        been              played                      with               at          the          margins,                          how


          21        facts           have               changed,                         some          of            the            rulings                      expanded                          some               of           the


          22        juris           prudence.                                 But        those                 cases                   while                   they           will                illustrate


          23        certainly                       the          Legislative                               history,                           some               of         the          bounds                      of           the


          24        statute,                    that             is           not        the          issue                      here.                    Those               are            FOIL                  cases


          25        where              there's                   a      request                   and               the            City              is          resisting                             release.


          26                                    Here             the            City            wishes                      to         release                        and          the            precise


                                    DEBORAH                                   ROTHROCK                     -        OFFICIAL                         COURT
                                                                 A.                                                                                                         REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                    INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 38 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                  36




           1                                                                                         -Proceedings-


           2        question                    is,            can                  50A         be         used           not              as            an        exception                              or          an


           3        exception                     with                    FOIL                 but         rather                   as          a        mechanism                             for             making                       the


           4        claim           that               the                PBA             is         seeking                   to         make.


           5                                    The            First                      Department,                               Second                    Department                                  and             Third


           6        Department                         have                    said              no.


           7                                    THE            COURT:                            I     guess              I         should                    give               Legal                    Aid             a


           8        chance              and             then                   petitioner                           a     chance,                         and             we         will                 take                a


           9        quick          break                      and              I     will              tell             you          what                 I        will              do             and             what               I


          10        will          not           do.


          11                                  NR.               SHARTSIS:                                  Quick               point,                     I        would                  like                 to         note,


          12        in      a     democracy,                                   provided                       information                                 under                  the                workings                           of


          13        government                         and                transparency                                  into               its            system,                         is          an            official


          14        purpose                of           the               government.                                   So          we           think                  that              that                 language


          15        is      certainly                          broad                      enough                and            courts                     have                 recognized                                 that


          16        every           court                     that                  has          considered                              that             language                             has             recognized


          17        it      is     broad                      enough                      to         permit               the              government                                to             do         what               it


          18        wants           with                it.


          19                                    Second                         to         your             Honor's                       question                         and             comment


          20        regarding                         the            specific                          language                          "shall                    that              be             kept


          21
                    confidential."


          22                                    First                     of          all,             we       think                    that             should                     be             understood,


          23        in      the         context                           of          shall                be       considered                                confidential                                          and           not


          24        subject                to           inspection                                   and        review.                             It        is          part                 of         defining

          25        what          confidential                                       means.                     Confidential                                       is          not             otherwise


          26        defined.


                                    DEBORAH                          A.             ROTHROCK                    -       OFFICIAL                          COURT                  REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                       INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 39 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                   37




           1                                                                                           -Proceedings-


           2                                          On       top              of           this,                    every                  court                that               has              interpreted


           3        this,             including                                 both                 the              Court                  of          Appeals                     and              the             First


           4        Department                               under                   Longo                 has                 held               that            Section                        50A             possesses


           5        no       restriction                                   on          --within                                the           agency's                         discretion                                to


           6        disclose                          such            records                          with                    or          without                     identifying                                    details                 if


           7        it        so      chooses;                             that                is           Capital                         Newspapers,                                   Court                  of          Appeals.


           8                                          Thus,                the               idea                that                 there               may            be          a      way             under                  which


           9        a       very               specific                         reading                          of            the           text               and           a      very              particular


          10        portrayal                           of         what                "shall                         be            kept            confidential"                                      means                    could


          11        get        you               to          the           PBA's                     position                          but               that            is          at          odds                 both          with


          12        the        Legislative                                      history,                              the             context                     of          how           the             remainder                         of


          13        the            description                                  of           confidential                                         and           the           press                   from              both


          14        Court             of              Appeals                        and             First                     Department.


          15                                          Another                        issue                  is          that                 the           PBA           has              sort              of          raised                an


          16        issue                 of          estoppel;                              that                the                City            has           in          other                   cases                  and        has


          17        taken                 a     particular                                 position                                 and,            therefore,                              the             City                should


          18        be       bound                    by       that                  position                           here.


          19                                          First                of          all             we             would                  note               that              estoppel                            cannot                 be


          20        applied                      against                        a      governmental                                          agency.                          And,               if         it          could,


          21        the            City               actually                         spent                     40            years                publishing                              information


          22        about                 officer's                             discipline                                     complete                         with              officer's                             names,                it


          23        only             stopped                       that                practice                                two           years                ago.


          24                                          So       the              idea,                  to             our             knowledge,                              PBA           never                     filed             an


          25        Article                      78          during                    that                 entire                         period;                     so         the            idea                 that            this


          26        is        some               unprecedented                                         complete                              shift                in          policy                    and             a       new


                                          DEBORAH                     A.             ROTHROCK                              -        OFFICIAL                      COURT                   REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                  INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 40 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                        38




           1                                                                                -Proceedings-


           2       interpretation                                of        rights                        is         not               consistent.


           3                                    And,           finally,                          I       think                   I         want               to          address                        the


           4       question                     of      rights                  and              what               the               rights                       are.                 Because                    we


           5       actually                     don't            dispute                         that               Section                            50A           does               give               an      officer


           6       some          rights.                       The         way              Section                         50             is          drafted,                         it         gives


           7       officers                     the          right               to         resist                       having                        their                   documents


           8       compulsively                              produced                       by           the              government.


           9                                    It       does             not              give               them               the                 right                to          tell               their


         10        employers                         what         their                    employers                             are                 allowed                     to          do          with         their


                    employers'                         own        records.
         11


         12                                     It       does             let              them               intervene                                in          all           of          the           cases


                    where           this               comes                          --          all              of       the                 cases                    where               officers                    have
         13                                                               up


         14        been          recognized                           as         having                       a         right                   to          intervene                             has          been


          15        entitled                    to       joined                  proceedings.


          16                                    Every                single                     case               that                suggests                           officers                         actually

          17        do      have            a        right            under                     Section                     50A                 has           been               a       case              where              a


          18        private                 party               sought                     to           compel                       the             disclosure                              of          records                  and


          19        the        officer                   sought                  to             intervene                              to            present                     that.


          20                                     Certainly                       we             don't                   dispute                        that               if          someone


          21        requested                        records                    and             the           City                   said,                   whatever,                            we       are        not


          22        going              to        impose                you,                then               the               officers                           would                 have              a     right             to


          23        intervene.                           But           where                    the           City                has                affirmatively                                       said         we


          24        want          to        provide                    records,                           they                  do.


          25                                     Finally,                       on         the            question                              of           what              does               this


          26        exception                        mean?


                                       DEBORAH                  A.         ROTHROCK                            -        OFFICIAL                             COURT               REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                   INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 41 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                 39




           1                                                                                           -Proceedings-


           2                                         How           could                    it         mean,                  you          know,                    it           must          really                    mean


           3        this           small                   internal                              question                      between                         the               DA      and            if         you          need


           4       it       for           a          very               specific                            purpose                    you             get               it.


           5                                         The           exception                                simply                   says,               the                   provisions                          of         the


           6        section                     shall                   not            apply                  if          a    government                                      agency              requires                          the


           7        information.                                        And            that                 means                that             if         one                 government                             agency

           8        that           may               have               conflicting                                  interests                           with                    another                     government


           9       agency                  requests                            the               records,                        the            agency                         can't           deny                on         the


         10        grounds                      of          Section                         of         50A.


         11                                          So         even              if             the          government                               does                    have          the             right              to          do


         12        whatever                          it         wants                  with                 the           record,                      there                     is      a       significant


         13         clarification                                       created                        by          that              exception                                 and,          indeed,                     that


         14         exception,                              as          it        has                 been           interpreted                                    by           the         Courts


         15         reaffirms                             the           fact                that              the             government                                 could               do         whatever                       it


          16        wants                with               the              records,                         Subparagraph                                     4,              without                  violating

          17        the           section.


          18                                         MR.           BOWE:                         He         just              made              the            case,                    Judge.


          19                                         He          said             that,                     okay,                so        up          until                     this          moment                    it          has


         20         been            --we                  have               no        ability                       to          get            reviewed.                                Well,                 now            we       do.


          21                                         He          limits                     it         in          some              way          not               evidence                       to          anything.


          22                                         Apparently                                  if         the           City             is          indifferent                                 to          a        request


          23        and           the           City               is          not               doing               anything,                           then                    we      get            to         intervene


          24        to      force                    the           City                to             comply                  with              Section                          50A;            apparently,                                to


          25        him,            if          the              City             is             violating                           50A          we           don't.


          26                                         We          either                     do         or          don't.


                                         DEBORAH                        A.        ROTHROCK                           -        OFFICIAL                       COURT                      REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                        INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 42 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                                   40




           1                                                                                     -Proceedings-


           2                                    Everyone                         knows               if             the            City--                           the              governmental


           3        agency                is         acting                    beyond                its                authority                                   in             Article                        78,            review


           4        is       available;                            no          one           has          addressed                                 the                  standard,                                no       one             has


           5        disputed                    the            standard,                           the              standard                             is              unless                        the             statute


           6        explicitly                         and               unequivocally                                    says                 otherwise;                                         it         doesn't


           7        here,               therefore,                             Article                     78           review                      is              available.


           8                                    And,                in         fact,               there                  have                 been                      cases                    in         the           First


           9        Department,                           FEERICK                        V       SAFI,                  297          A.D.2d                              212.                     The             First


          10        Department                         reversed                          the         dismissal                                 of              the                 Article                        78       by          a


          11        police                officer                        and           granted                      the            petition                                   challenging                                   the


          12        police                department's                                   actions                        under                  50A.                           If          the           police


          13        department                         has               unfettered                         discretion                                         to             do          whatever                          it


          14        wants,                then               that              First               Department                                  case                      is          wrong,                       it        is         not


          15        the          law.                No        governmental                                 agency                        has                  unfettered                                    discretion


          16;       to        do        anything.


          17                                        There's                    also              CROW               V     KELLY                      (sic),                          same                result.


          18                                    And            so          there                 were               a     lot             of             arguments                                     on         the


          19        substance                         that               are           not         raised                     in          an             answer                           from               him            or


          20        otherwise.                               The           only              thing                  before                     the                  Court                    right                     now        is         a


          21        motion                to         dismiss                     with              respect                         to          whether                               or           not             we       have              any


          22        ability                    to       get              any           relief,                      plainly                         we              do.                   That               is           exactly

          23        --this                is         exactly                      the            argument                          they                  offered                             to          Justice


          24        Hagler.                         Justice                    Hagler                agreed                        with                  it.                       The            Second


          25        Department,                              the           First                 Department                               disagreed,                                         stayed                       the          order


          26        and          enjoined                      them               --enjoined                              them                 from                      releasing                                that.


                                        DEBORAH                     A.         ROTHROCK                         -       OFFICIAL                               COURT                      REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                                INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 43 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                             41




           1                                                                                         -Proceedings-


           2                                    So             were             you             to          adopt                their                 position                        now,                 we       would


           3       be        up     there                      making                    the           same             exact                    argument.


           4                                    There's                             an        injunction                              from                 this           Appellate                          Court,


           5        which           recognizing                                       implicitly                            our             right                   to      be         heard.                        And            I


           6        think           that                  is             the         probably                         the             most                 compelling                           fact             you           have


           7        to       consider                          right                  now.


           8                                    THE                 COURT:                      Okay.


           9                                    According                                to          the          court                 clock,                     which               is         more               or        less


          10        accurate,                        it             is         4:03.                  Let's                 take                 a         ten-minute                           break,                    as        I


          11        said          and           I         will                 come             back              and            tell                you           what            I        am         doing               and


          12        not         doing.


          13                                        (Pausing.)


          14                                        (Recess                         taken.                  )


          15                                    THE                 COURT:                      On          the         record.


          16                                    A         frequent                            legal               or,            in         essence,                        philosophical


          17        issue            that                 judges                      and            lawyers                     face                is,           honor               the             letter                  or


          18        the         spirit                    of             the          statute,                        the             contract,                           whatever.                              I'm


          19        aware           of          the                 Legislative                                 history                     of             this            statute                     to        the


          20        extent               that                  it             was        put           in         the            briefs,                          and        there                was            that


          21        particular                            focus                     on        harassment                              and            cross-examination                                               of


          22        police               officers.                                    On        the             other                 hand                 the           statute                  says               what               it


          23        says.


          24                                    It             doesn't                        say           and         this                only                  applies                   where                a


          25        zealous                 defense                            lawyer                 wants                 to          cross-examine                                       a     police


          26        officer.


                                    DEBORAH                              A.         ROTHROCK                      -     OFFICIAL                             COURT             REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                                       INDEX NO. 153231/2018
NYSCEF DOC. NO. Case
                50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 44 of 53
                                                                     RECEIVED  NYSCEF: 08/24/2018


                                                                                                                                                                                                                                               42




           1                                                                                     -Proceedings-


           2                                     In       general,                            just              for           the            record,                     I    tend            to              be          very

           3       strong                  on         spirit                  rather                     than           letters;                           but           when          the              letter                        is


           4       clear,                  you          can't                 just               ignore                 it.


           5                                     In        any              event,                   I        will            take.               the           City's               motion                     to


           6       dismiss                   under                submission.


           7                                     Frankly,                          I        think               I      would                 most               likely               deny               it,               but              I


           8       have           not            had            the           chance                     to          read             all           the           cases              upon               which                       the


           9       City           is         relying.


         10                                      I      will                continue                          the       TRO,                 of          course,                I      will                   try              to


         11         issue              a     decision                         within                     a      few           weeks                 at          most;           that               is           the


         12         story.


         13                                      As        I      assume                     everyone                         realizes,                           sitting                around                           the


         14         table,                 the          motion                     to         dismiss                   is            denied.                       The         City               can,                   if          it


         15         wanted                 to,          put            in          an         answer,                   we            could                do       a        whole            briefing

         16         schedule                     and            go          from              there.                    But                you           will            hear          from                   me          soon.


         17                                      MR.            BOWE:                       Thank               you,              your              Honor.


         18                                      MR.            LEIGHTON:                                Thank                you,                your            Honor.


          19                                     MR.            SHARTSIS:                                Thank                you,                your            Honor.


         20                                      THE            COURT:                        The             motion                  to          intervene                     is       granted                               and


         21         I     will             write                up          what              they              call              a         gray           sheet              stating                         that.


          22                                      (Whereupon,                                 the             proceedings                                concluded.)
                                                 *                                      *                        *

          23
                                                 It        is       hereby                       certi                 ied            that               the        foregoing                           is            a        true
          24        and          accurate                       transcr                      p           of                       procee                          gs.


          25                                     DEBORAH                      A.                 T       R                    RPR
                                                 Official                          Co                                         e
          26


                                       DEBORAH                    A.          ROTHROCK                           -     OFF            CIAL               COURT               REPORTER
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                INDEX NO. 153231/2018
NYSCEF DOC.PBANO.  Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page
                v. 50
                                                                            45 of 53
                                                                        RECEIVED  NYSCEF: 08/24/2018
          dEbLASIO                                                                                                                                                                        June           05, 2018

                                            adopt        (1)                          analogous               (1)                    26:26;27:6                           28:25
                               A               41:2                                      35:11                                   Article    (40)                   believes          (1)
                                            advanced             (1)                  analysis   (7)                                 3:7;6:20;7:3,10;                     25:5
                                               4:7                                       14:16;15:23;17:23;                          8:11;9:11,18;10:2,22;         below       (1)
           ability   (6)
                                            advancing                (1)                 18:9,13,17,19                           .   13:8,26;l4:8,10,14;                  16:17
               3:18;26:16;28:25;
               35:7;39:20;40:22                4:5                                    ancillary           (1)                        15:9,21;16:7,25;l7:2,         Benevolent                  (2)
           able                             advocating                (1)                5:3                                         7,9,22,26;18:4,8,10,                 3:3;12:20
                 (2)
              22:13;23:4                       4:8                                    anymore            (1)                         19,22,22;l9:3,17;             better         (1)
           absences                         affected           (1)                       27:12                                       20:8,26;22:20;26:18;                 34:24
                              (1)
              29:24                            33:16                                  apologies           (1)                        32:12;37:25;40:3,7,           beyond        (3)
           absent                           affirmatively                   (1)          26:7                                        10                                   15:8;29:16;40:3
                        (1)
              29:26                             38:23                                 Apparently     (3)                         articulated     (5)               bifurcated                 (1)
                                            again   (8)                                  14:26;39:22,24                              5:13,16;24:2;27:23,                  12:6
           absolutely           (1)
                                               12:12,12;l3:4;l6:2,                    appeal   (2)                                   26                            Bill     (1)
              14:18
           abuse                               5,10;31:3;34:9                            10:23;11:11                             aside   (1)                              3:4
                   (2)
              19:17;34:3                    against    (4)                            appealed            (1)                        11:13           .             bind       (1)
                                               3:4;14:2,8;37:20                          7:4                                     Association      (5)                     22:3
           accept       (1)
                                            agency (10)                               Appeals    (15)                                3:4;5:20,21;9:10;             bit (2)
              32:15
                                               15:7;18:5;22:3;                    .      15:19,26;25:6;                              12:20                            9:25;27:6
           accompanying               (1)
              11:15                            37:20;39:6,7,9,9;40:3,                    26:11;29:7,14;31:10,                    ==ing              (1)            bite (1)
                                               15                                        14,20;34:6,7;35:19;                         32:13                             27:7
           According      (4)
                                            agency's            (1)                      37:3,7,14                               attached          (1)             BLOOMBERG                              (1)
              15:4;l6:26;32:5;
                                               37:5                                   appear        (1)                              32:25                                5:20
              41:9
                                            ago (2)                                      9:22                                    attempt       (1)                 boarded              (1)
           accurate           (1)
                                               28:8;37:23                             Appellate     (2)                              22:21                                21:16
              41:10
                                            agree     (1)                                 16:17;41:4                             attorney     (3)                  body (2)
           act (1)
                                                  13:15                               apple       (1)                                8:12;26:8,22                     6:26;l1:5
              19:22
                                            agreed        (1)                            27:7                                    authority    (6)                  both       (5)
           acting (3)
                                               40:24                                  apples   (3)                                  11:16,17,25;14:9;                     6:2;16:8;37:3,11,13
               15:8;22:3;40:3
                                            Agreement                 (1)                15:10,11;l8:26                             16:8;40:3                      bound          (1)
           action   (43)
                                                  16:14                               applicable               (1)               available      (9)                       37:18
              5:9;7:3,10,22;8:9,
                                            Aid   (20)                                   28:5                                        7:4;l5:9;l8:2,3,23,           bounds        (3)
               11,24;9:12;l0:4;12:6,
                                               3:8,12,20,26;4:3,5,                    application               (2)                  25;25:26;40:4,7                      14:12;18:5;35:23
              10,16;13:7;14:3,4,6,7,
                                                  8,12;6:10,15;8:21;                      10:25;28:9                             aware     (3)                     BOWE           (10)
              9,15,17;l5:12,16,22,
                                               20:18;24:19;25:8;                      applied           (1)                          3:14;7:13;41:19                      4:16;6:24;7:16;8:3;
              25;l6:3,9,18,21,22,
                                               26:7,10;31:17;32:13;                      37:20                                   awhile      (1)                          13:19;27:10,13,20;
              25;17:5,8,12,16,17,
                                               33:18;36:7                             applies       (1)                              32:6                                 28:17;39:18
              20;18:14,18;l9:5;
                                            Aid's (3)                                    41:24                                                                     breach           (1)
              26:2,3;32:10;35:6
           actions
                                               20:20;21:5;28:22                       apply (5)                                                      B                    16:13
                     (2)
                                            allowed       (4)                            5:17;18:15;22:12;                                                         break       (2)
              4:6;40:12
                                                  30:11,15,26;38:10                      28:4;39:6                               bachelor          (1)                    36:9;41:10
           activities         (1)
                                            almost      (2)                           appreciate               (1)                   29:12                         breaking               (1)
              22:3
                                                  18:2;22:21                             23:20                                   back    (1)                           19:26
           activity       (1)
                                            alone     (2)                             approaching                    (1)             41:11                         brief (1)
              23:4
                                                  10:8;17:13                             13:10                                   bad (4)                                  5:8
           actual   (3)
                                            along (1)                                 appropriate                   (1)             14:25;33:9,12,13               briefed       (2)
               17:22;33:24;34:7
                                               15:18                                     28:14                                   bananas     (3)                          3:22;23:19
           actually   (7)
                                            alterriatively                 (1)        arbitrary               (1)                    15:11,11;18:26                briefing   (3)
              19:22;24:21;28:24;
                                                20:14                                    9:18                                    Bargaining               (1)          10:25;21:4,5
              31:22;37:21;38:5,16
                                            Although             (1)                  argue       (1)                               16:14                          briefs      (1)
           AD2d     (3)
                                                  32:25                                   19:2                                   based    (8)                             41:20
               11:20;12:21;40:9
                                            always       (2)                          argued    (2)                                  10:19;11:16,17;               bring (8)
           AD3d     (2)
                                                  6:5;31:6                               9:20;23:5                                   12:10;l6:22;l7:12,                14:7;18:4,7;20:9;
              9:9;12:14
                                            ambiguous                 (1)             argument      (12)                             17,20                            22:10,11,13,19
           address     (4)
                                                  16:11                                  6:23;13:22;l7:24;                       basically   (2)                   broad        (4)
               8:8,15;27:4;38:3
                                            amended              (1)                      19:10;29:4,7,13;32:9,                     19:19;24:3                            4:2;5:25;36:15,17
           addressed            (1)
                                                  33:6                                    17;33:12;40:23;41:3                    basis (3)                         broader              (1)
              40:4
                                            American                 (1)              arguments      (4)                           4:2,12;13:9                            4:8
           administrative             (2)
                                                  15:13                                  20:5;31:16,17;                          bearing       (1)                 broadly           (1)
                  15:12;l8:5
                                            Amicus             (1)                       40:18                                      5:23                              29:16
           admitted            (2)
                                                  5:8                                 arose  (1)                                 beginning           (1)           brought        (3)
               31:5,24
                                            among (1)                                    33:22                                      15:13                                 7:21;9:11;19:18
           admitting            (1)
                                              16:12                                   around            (2)                      behalf      (1)                   building             (1)
             31:24


           Mimitseript®                                                           Deborah          A. Rothrock,            RPR                                                                       -
                                                                                                                                                                           (1) ability                   building
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                     INDEX NO. 153231/2018
NYSCEF DOC.PBANO.  Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page
                v. 50
                                                                            46 of 53
                                                                        RECEIVED  NYSCEF: 08/24/2018
          dEbLASIO                                                                                                                                                                         June         05, 2018

              21:16                              3:6                                       9:16;10:4,5;l2:7,21                     conducting            (1)               35:2,19;36:7,16;37:2,
           bunch       (2)                    cha!!caged           (1)                  clarification            (1)                  9:14                                 3,7,14;40:20;41:4,8,9,
                  18:16,16                       35:12                                     39:13                                   confidential    (15)                    15
           Buzz   (2)                         challenging           (1)                 clarify  (1)                                  22:18;23:25;24:8,9,               courtroom               (1)
              7:14;19:6                          40:11                                     20:20                                      9;29:21;32:16,21;                    31:9
                                              chance      (2)                           class (3)                                     33:16;36:21,23,25,25;             courts   (7)
                                C                36:8,8                                    4:21,26;19:12                              37:10,13                             3:22;22:23;25:14;
                                              change      (1)                           clear   (10)                               conflicting          (1)                31:24;32:11;36:15;
           call (2)                              34:18                                     7:8;8:25;18:22,24;                         39:8                                 39:14
              30:17;34:19                     changed        (1)                           20:7;24:23;25:22;                       connection           (1)             covered       (1)
           called      (1)                       35:21                                     28:18,21;30:10                             9:15                                 25:15
                  11:19                       changes        (1)                        clearly   (6)                              consider       (1)                   crafted      (1)
           cam (1)                               6:22                                      4:16;5:5;13:9;16:9;                        41:7                                 34:23
              6:26                            characterization                  (2)        28:14;34:14                             considered     (5)                   create      (1)
           camera         (2)                    7:9;l4:26                              clients  (2)                                  22:2;23:25;24:8;                     12:16
                  I1:5;25:25                  characterized               (1)              3:26;5:23                                  36:16,23                          created      (4)
           can (8)                               14:23                                  clock     (1)                              consistent          (1)                 12:5;34:2;35:17;
              8:11;19:22;22:6,23;             chooses      (1)                             41:9                                       38:2                                 39:13
              24:4;32:12;33:3;36:2               37:7                                   close (1)                                  constituency               (1)       criminal          (7)
           Capacity   (2)                     chose  (1)                                   21:12                                      15:2                                 6:10;21:8,22;26:5;
             3:5;22:4                            16:15                                  closed     (1)                             contemplates                (1)         29:5,5,19
           Capital   (2)                      circumstances               (2)              21:15                                      25:14                             cross  (2)
              29:22;37:7                         26:15,16                               code (1)                                   contention           (1)                8:17;28:15
           capricious           (1)           cite (5)                                     16:21                                      24:26                             cross-examination                    (3)
              9:19                                5:5;7:20;l5:17;                       cognizable             (5)                 contents       (1)                      26:8,23;41:21
           caption        (1)                     16:7;28:18                               4:19,25;5:14;6:13;                         33:22                             cross-examine                  (1)
              24:21                           cited   (2)                                  10:22                                   context       (4)                       41:25
           carefully          (1)                5:6;l7:10                              Collective         (1)                        23:11;25:15;36:23;                cross-motion                  (3)
              34:23                           cites (1)                                     16:14                                     37:12                                8:19,21;11:15
           Carpenter          (6)                17:10                                  combined          (3)                      contract    (3)                      CROW          (1)
                  7:23;15:18;16:8,23;         Citing    (1)                                 17:2,8,9                                  7:18;I6:13;41:18                     40:17
                  18:9,12                         16:23              .                  comment      (2)                           contradict           (1)             currently          (1)
           case (49)                          City (74)                                    23:3;36:19                                 31:18                                31:24
              3:3,13,16;5:19,20,                  3:4,5,23;4:7,10,12,                   Commissioner                   (1)         contrary    (2)                      custodian           (1)
                  22,23;6:7,26;7:23,23;          22;7:2,7;9:9,13;                          33:7                                       28:26;31:20                          5:2
                  9:6,8,10,16;l    1:19,21;      10:15;11:24;12:13,                     common           (1)                       controversy               (1)
                  12:12,14,19;l3:8,16;           13,20,22,24;14:19;                        21:8                                       5:3                                                   D
                  14:20;15:18,26;16:2,           15:2,21;19:6,9,11,12,                  compare          (1)                       convicted           (1)
                  10;l9:9;20:22;21:26;           26;20:3,5,23;22:4,5,                       18:10                                     14:4                              DA (2)
                  25:6;28:19;29:22,23;           12,15,20;23:2;24:4,4,                  compel    (3)                              correctly   (2)                         30:17;39:3
                  30:19;31:8,l    1,23;           12,17,19,25;25:2,4;                      21:24;23:12;38:18                          3:22;14:23                        Daily (2)
                  34:5,6,8,9;35:18,18,           27:7,16;28:21,24;                      compelling             (2)                 counsel       (5)                       34:5;35:19
                  19;38:16,17;39:18;             29:3,8;30:10,12,19,                      23:8;41:6                                   4:24;l0:12;l3:19;                 damages      (7)
                  40:14                          26;31:2,3,5,23;32:8,                   complaint      (5)                            33:18;34:21                          7:9,22;15:21;16:2,
           cases (26)                             14,15;33:6,25;34:11;                      10:8;16:3,5;l7:9,14                    countless       (1)                     4;l7:6;19:5
              3:21;5:5,6,16;7:9,                 35:25,26;37:16,17,21;                  complete         (4)                          21:3                              danced       (1)
                  20;l3:24;l4:19;                38:21,23;39:22,23,24,                     17:24;19:23;37:22,                      couple   (2)                            27:6
                  15:15;l6:8,24;18:10;           25                                        26                                         28:8;34:2                         day (1)
                                              City-                                                   (4)                          course   (4)                            32:18
                  19:16;23:9;24:25;                   (1)                               completely
                  26:10;28:18,20;29:2;           40:2                                      18:20;30:25;31:20,                         3:17,25;23:19;                    deal (7)
                  31:20;35:22,24;             City's   (8)                                21                                          27:19                                7:9;14:14;l5:15;
                  37:16;38:12,13;40:8            4:6;8:12;15:10;                        complicated              (1)               COURT          (62)                     16:17,24;20:15,16
           cause      (6)                        19:19;21:3,4;31:5,15                       8:10                                      3:2,15;4:14;5:10,                 dealing   (2)
                  12:10;l 6:22;17:12,         Civil  (14)                               comply   (2)                                   12,26;6:19;7:13,24;                 7:18;26:14
                  16,17,20                       4:21;8:25;l0:20;                         20:3;39:24                                  8:7,15;11:15,23;                  dealings          (1)
           certain       (5)                      12:4,7;l5:3;l7:11;                    compulsively                 (1)              13:18;14:11,l    1;                  33:17
                  7:14,17;12:17;                 19:10;21:8,22;23:23;                     38:8                                        15:19,23,26;16:16,26;             deals  (1)
                  32:11;35:8                     25:7;26:17;28:23                       concerned          (1)                        19:16;20:3,17;21:17;                 26:12
           Certainly    (11)                  claim   (10)                                  12:17                                     23:17,21,22;24:14,16;             dealt  (1)
             3:11;6:15;9:5;                      7:22;9:22;10:19,22;                    concerning             (1)                    25:6,13;26:2,l    1,19;              31:20
                  13:11;20:19,22;24:6;           22:10,11,13,20;23:17;                     29:12                                      27:11,14,25;28:16;                debate   (2)
                  35:18,23;36:15;38:20           36:4                                   conduct    (3)                                29:7,14;31:10,13,20;                 6:12;10:11
           cetera       (1)                   claimed        (5)                            16:13;21:3;22:12                          32:2;33:8;34:5,7,15;              DeBlasio           (1)


                                                                                      Deborah                                                                                                     - DeBlasio
                                                                                                    A. Rothrock,             RPR                                            (2) bunch
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                       INDEX NO. 153231/2018
NYSCEF DOC.PBANO.  Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page
                v. 50
                                                                            47 of 53
                                                                        RECEIVED  NYSCEF: 08/24/2018
          dEbLASIO                                                                                                                                                                              June    05, 2018

              3:5                                        determined             (1)              29:22                                      20:15                         explicit   (3)
           decided   (3)                                    10:21                             Division         (1)                       entire  (3)                          15:24;18:6,14
              11:7;21:11,12                              determines            (1)               16:17                                      21:16;31:2;37:25              explicitly   (5)
           decision   (7)                                    25:21                            documents      (5)                         entirely  (1)                       14:15;18:24;19:3;
              9:18;l 1:10,12,14,                         developments                 (1)        21:10;23:10,12;                             18:19                           32:11;40:6
              16;12:19;28:11                                 7:12                                28:6;38:7                               entitled  (5)                    expressed     (3)
           declaratory      (4)                          difference           (1)             DOE (5)                                       12:9;16:22;27:18;                 12:5;33:5,6
              9:12;l7:3,4,8                                  27:20                               9:8;l0:3;13:8;                             30:23;38:15                   extends         (1)
           defendants           (3)                      different    (5)                        16:26,26                                equitable          (2)              29:16
              6:10;21:8,23                                   7:16;14:24;15:12;                door   (1)                                    17:4,6                        extent       (5)
           defended           (1)                            17:6;18:19                          35:2                                    essence      (1)                    10:13;l7:15,19,19;
              4:10                                       difficult      (2)                   down   (1)                                    41:16                            41:20
           defending           (1)                           33:4,5                              14:10                                   essentially   (3)
              4:6                                        directly    (3)                      drafted      (1)                              4:8;28:22;35:9                                      F
           defense   (11)                                    28:13;32:8;33:3                     38:6                                    established             (1)
              14:20,23,24,24;                            disagree       (1)                   draw   (4)                                    8:24                          face (1)
              20:12;26:8,22;27:22,                           26:19                               11:7,8;l3:20,21                         estoppel      (2)                   41:17
              23,24;41:25                                disagreed      (4)                   during   (1)                                  37:16,19                      fact     (14)
           defenses   (2)                                    10:15;l3:22,23;                     37:25                                   et (1)                               5:19;6:8;7:17;
              27:26;28:5                                     40:25                            duties     (1)                                3:6                               15:17;24:20,25;
           defer  (1)                                    disciplinary     (4)                    30:21                                   even (10)                           25:12;28:6,24;31:18;
              23:21                                         9:15;26:4;29:11;                                                                7:25;8:26;10:22;                 33:10;39:15;40:8;
           defined   (2)                                    34:24                                                    E                      11:13;l3:7,8;26:18;              41:6
              6:15;36:26                                 discipline    (2)                                                                  30:25;32:15;39:11             facts  (3)
           defiiiiiig     (1)                                11:24;37:22                      echo (2)                                   event   (2)                         25:22;34:8;35:21
              36:24                                      disciplined           (1)               25:8;33:9                                  8:18;l3:12                    factual         (1)
           degrade       (1)                                 3:19                             echoed       (1)                           everyone    (2)                      13:6
              29:17                                      disclose      (1)                       12:12                                      19:25;40:2                    fails (1)
           democracy            (1)                          37:6                             echoing          (1)                       evidence          (1)               27:24
             36:12                                       disclosure           (1)                13:5                                       39:21                         fairly   (1)
           denied   (5)                                      38:18                            effect     (1)                             evolved       (1)                    34:14
              8:19;12:25;13:2;                           discretion     (10)                     7:15                                       35:18                         familiar          (1)
              25:4;27:8                                      3:16;6:4,5,5;20:24;              either  (5)                                exact  (4)                           34:5
           deny (1)                                          30:20;31:6;37:5;                    12:5;14:15;30:6;                           23:22;29:6,13;41:3            family   (2)
              39:9                                           40:13,15                            31:13;39:26                             exactly   (3)                       14:11,11
           Department        (55)                        discretionary                (2)     embarrass              (1)                    6:14;40:22,23                 far (1)
              5:6;7:5,6;9:2,3,8,                            3:15;5:25                            29:17                                   example        (1)                  24:19
              14;10:3,21,24;l                    1:17,   discuss       (1)                    emergency               (1)                   7:20                          Feed    (2)
               18,19,22,26;12:11,12,                         23:20                              10:24                                    exceeding           (1)              7:14;l9:6
               14,18,19,25;13:4,8,                       discussed           (1)              employers              (2)                    14:8                          FEERICK                 (1)
               15,20,21;l6:10;20:7;                          28:7                               38:10,10                                 except      (1)                     40:9
                                                                                              employers'
              21:26;22:19;26:11;                         discussion           (1)                                      (1)                  7:19                          few (1)
              27:21;28:12,13;30:8;                           24:15                               38:11                                   exception    (9)                    21:7
               34:12,20;35:5,5,5,9,                      disfavored            (1)            end (1)                                       18:23;34:2,2;36:2,            fight   (1)
               10,10,l 1;36:5,5,6;                           27:21                               26:26                                      3;38:26;39:5,13,14                27:17
               37:4,14;40:9,10,13,                       dismiss    (10)                      enforce   (5)                              exceptions           (1)         figure   (2)
               14,25,25                                      8:15,17;l1:16;                      15:4;19:13;21:20;                          31:14                             15:24;l8:13
           departments                (1)                    13:16;27:8,8,17;28:2;               25:10;28:24                             exercise      (1)                file (3)
               13:4                                          32:9;40:21                       English          (1)                          3:16                              13:11;14:10;21:9
           department's                   (1)            dismissal     (2)                        15:14                                  exercising          (1)          filed     (8)
               40:12                                          13:10;40:10                     enjoin   (6)                                  15:8                                 10:4;13:25,26,26;
           depends        (1)                            dismissed      (8)                      9:5,13;16:6;23:4,                       exist  (1)                              14:2;16:3,5;37:24
               14:19                                         6:26;10:3,9,13;                     17;35:7                                    24:25                         final   (1)
           Dept    (1)                                       17:14,18,21;23:18                enjoined          (6)                      existed      (1)                     24:10
               28:19                                     dispositive           (2)               7:7;9:21;l              1:4,24;             10:5                         Finally   (3)
           described        (2)                              9:6,7                               40:26,26                                expanded            (1)             31:5;38:3,25
               4:15;l     1:14                           dispute    (3)                       enjoining          (1)                        35:21                         find   (2)
           description              (1)                      20:21;38:5,20                       12:24                                   expansive           (1)              31:17,19
               37:13                                     disputed        (1)                  enough    (2)                                 22:14                         fine   (1)
           details      (1)                                  40:5                                36:15,17                                expedited           (1)              7:15
               37:6                                      disputes        (1)                  ensuring           (1)                         11:9                         First      (42)
           determination                   (1)               21:13                               3:22                                    experience              (1)          5:5;7:5,6;8:26;9:3;
               10:16                                     distinguish           (1)            entered          (1)                          27:15                             10:4,23;11:3,4,18,19,


                                                                                            Deborah       A. Rothrock,             RPR                                                                    - First
           MinhSeript®                                                                                                                                                               (3) decided
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                             INDEX NO. 153231/2018
NYSCEF DOC.PBANO.  Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 48 of 53
                v. 50                                                   RECEIVED  NYSCEF: 08/24/2018
          dEbLASIO                                                                                                                                                                 June         05, 2018

              22,26;12:11,12,14;                 21:21;25:19;38:6                       35:14                                   41:5                               24:7
                  13:15,20,21;15:17,18;        glad  (1)                        hereby           (1)                         implied       (1)                  instance       (1)
                  16:10;20:7;21:26;               32:2                             6:16                                          12:5                              28:15
              26:11;27:21;28:12,               goal  (1)                        hesitate             (1)                     imply (2)                          instances          (1)
                  15,18;30:8;34:20;               33:26                                 34:19                                   14:17;l5:25                        12:23
              35:4,9;36:5,22;37:3,             goes (2)                         hey (1)                                      important            (1)           integrity         (1)
              14,19;40:8,9,14,25                  17:22;29:16                      30:17                                        6:7                                 29:18
           focus  (2)                          government              (15)     highly  (1)                                  importantly    (2)                 intended    (3)
              20:25;41:21                         15:7;22:23,24;23:9,              3:15                                         19:15;27:22                        18:15;23:5,6
           FOIL    (14)                           13,14;36:13,14,17;            history   (5)                                impose    (2)                      interest   (11)
              21:7,9;25:4,4;                      38:8;39:6,7,8,11,15              26:6;31:19;35:23;                            31:14;38:22                        3:13,18,20,23;4:18;
                  33:23,24;34:3,3,9;           governmental     (5)                37:12;41:19                               imposed          (1)                  5:4,15;6:11,14,14,15
                  35:18,18,19,24;36:3            19:17;22:3;37:20;              hold       (1)                                  20:13                           interested          (2)
           follow          (1)                   40:2,15                                9:18                                 imposing           (1)                3:13;25:19
                  19:9                         granted      (8)                 holding   (2)                                   11:24                           interests         (1)
           foot      (1)                          5:26;6:16;10:6;                  10:14;12:11                               imposition             (1)            39:8
                  32:4                            12:8;16:20;20:13;             holdings               (1)                      22:15                           interim      (1)
           footage        (2)                     27:9;40:11                            8:25                                 improperly                (1)         11:3
                  7:7;11:5                     granting          (1)            holds          (1)                              13:26                           internal  (3)
           force      (4)      .                  12:15                                 35:9                                 impune        (2)                     12:23;22:21;39:3
                  19:9;20:3;24:4;              ground       (1)                 Honor         (12)                              30:3,3                          interpret         (1)
                  39:24                           28:2                                  3:12;7:16;8:16;                      iiisp=ity          (1)                3:23
           forever             (1)             grounds     (3)                          13:16;15:19;20:19;                        19:23                         interpretation                 (1)
                  31:24                           4:7;23:18;39:10                 25:18;28:8,9;32:23;                        inaccurate             (1)            38:2
           forgot          (1)                 guess (2)                          34:13;41:17                                   7:8                             interpreted              (2)
                  6:14                            32:7;36:7                     Honor's   (2)                                Inc (1)                               37:2;39:14
           forth      (2)                                                               33:20;36:19                             3:4                             interpreting              (1)
                  13:7;26:9                                       H             humor            (1)                         include   (2)                          33:14
           forward               (1)                                                    12:2                                    22:6;26:16                      intervene     (15)
                  30:6                         Hagler    (7)                    Hybrid         (3)                           including     (2)                     3:8,16;4:4,13;5:15,
           founded               (1)              6:25;9:7;10:15;                       9:11;16:12,14                            28:5;37:3                         18,21,22;6:16;21:24;
                  10:19                           13:14;33:6;40:24,24                                                        inconsistent              (2)         38:12,14,19,23;39:23
           Fourth         (2)                  Hagler's   (3)                                              I                     18:20;31:22                    intervened              (1)
                  8:26;l3:4                       11:11,13;28:11                                                             incorrect           (1)               20:17
           frankly    (4)                      hand   (1)                       idea (4)                                        32:14                           interveners              (1)
               13:2;24:25;25:4;                   41:22                            30:5;37:8,24,25                           incredibly           (2)              4:17
              26:5                             happen       (1)                 identified              (1)                     22:14,14                        intervention      (4)
           frequent              (1)              6:21                                  34:24                                indeed       (1)                      3:14;4:3;5:7;6:4
                  41:16                        happy (1)                        identify (1)                                    39:13                           into  (2)
           full    (1)                            23:20                            16:15                                     Index      (1)                        6:22;36:13
                  10:25                        harass      (1)                  identifying   (2)                               3:6                             investigation                 (1)
           fully (2)                              29:17                            34:26;37:6                                indifferent            (1)            12:23
               3:22;10:26                      harassment              (1)      If-if      (1)                                  39:22                           iiivestigâtions                (1)
           furthermore                   (1)      41:21                                 22:13                                inf'mite      (1)                     29:11
                  4:9                          head   (3)                       ignore           (1)                             14:13                          involved          (1)
           future          (1)                    8:8;24:26;26:12                       25:2                                 information     (12)                  23:2
                  12:25                        hear   (2)                       ignored              (1)                        3:24,25;20:24;                  involving    (2)
                                                  4:24;33:15                            24:24                                   22:26;31:12;34:12,                 3:21;26:4
                                     G         heard    (4)                     illegal       (2)                               12,25,25;36:12;                 issue (16)
                                                  5:9,11;25:20;41:5                     8:4;17:24                               37:21;39:7                         7:2,2,16,19;8:8;
           gallery          (1)                hearing    (2)                   illegally   (2)                              injunction     (7)                    10:18;l6:25;l8:8;
              6:9                                 9:17,18                           7:18;15:8                                   9:21;10:26;11:11,                  20:11;21:2,21;23:24;
           gave       (1)                      hearings          (1)            illustrate             (1)                      23;12:15;l3:2;41:4                 35:24;37:15,16;41:17
                  34:22                           9:14                                  35:22                                injunctive    (5)                  issued   (4)
           Gazette        (3)                  heart  (1)                       illustrative                   (1)              9:23;10:6;12:8;                    6:21;11:3,23;l2:19
                  29:8;34:5;35:19                 10:19                                 33:20                                   16:19;l7:11                     issues (2)
           gears       (1)                     held   (7)                       immediately                      (1)         inline     (1)                        23:10;31:21
                  34:18                           9:4;21:26;22:2;                 7:4                                           5:24                            it/them      (1)
           gets (1)                               24:15;29:20;32:11;            impact           (1)                         ins (1)                               24:5
              19:25                               37:4                                  23:14                                   20:26
           given       (2)                     help (1)                         impeach               (1)                    inspection    (2)                                      J
                  4:2;30:19                       20:20                                 29:18                                   23:25;36:24
           gives         (3)                   hence      (1)                   implicitly              (1)                  inspections            (1)         joined      (1)


          Mine             Script@                                            Deborah            A. Rothrock,          RPR                                                                          - joined
                                                                                                                                                                            (4) focus
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                       INDEX NO. 153231/2018
NYSCEF DOC.PBANO.  Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 49 of 53
                v. 50                                                   RECEIVED  NYSCEF: 08/24/2018
          dEbLASIO                                                                                                                                                             June          05, 2018

              38:15                                  41:25                         25:5;31:8                     means    (5)                                    37:22
           Judge    (16)                          LAWYERS          (3)         litigation    (11)                   5:6;24:3;36:25;                        narrow          (1)
              4:16;6:24;l3:19,22;                    5:20;l6:15;41:17              4:18;24:21,23;                   37:10;39:7                                   23:7
               14:8,22;l5:7;17:24;                leak  (1)                        25:16;26:17;27:19;            mechanism               (1)               narrows            (1)
               19:25;20:14;25:23;                    19:6                          29:9,19;30:5;34:7,7              36:3                                         10:14
              27:10,20;30:16;31:5;                leaked   (4)                 little  (1)                       mciiticried            (2)                nature      (3)
              39:18                                  7:17,21;8:3;l5:20             9:25                             27:5;32:2                                    10:14;28:5;34:26
          judges      (3)                         learned   (2)                Longo (2)                         merits   (4)                              necessarily              (1)
               14:2;l8:17;41:17                      32:18,24                     34:20;37:4                        8:20;13:11;23:19;                         33:24
          judgment       (4)                      least  (2)                   look   (1)                           27:18                                  necessary    (3)
              9:12;l7:3,4,8                          6:4;26:24                     26:6                          met (1)                                      13:12,13;28:4
          judicial     (3)                        leave  (1)                   looking  (1)                        28:8                                    need (7)
               18:24;l9:22;31:14                     12:18                        34:12                          might   (1)                                  5:14;6:13,14;30:5,
          jump    (1)                             Legal   (32)                 looks    (1)                         29:17                                    6,22;39:3
             33:8                                    3:8,12,20,26;4:3,5,            18:9                         mind      (1)                             needs (2)
          juris   (2)                                8,12;5:21;6:10,15;        lose (1)                             32:8                                      31:13;33:6
               15:14;35:22                           8:21;l0:7,7;12:8;            27:17                          mischarâcteshed                    (1)    neutral      (2)
           jurisdiction               (3)            16:20;20:18,20;21:4;      lot (3)                              14:18                                        29:26;30:4
               14:8,12;l5:9                          24:19;25:8;26:7,10;          5:17;6:8;40:18                 misconduct                (2)             Nevertheless                (1)
           Justice   (12)                            27:23,23,26;28:22;        Lugano         (1)                   3:20;12:23                                   11:13
              6:25;9:6;l0:14,24;                     31:17;32:13;33:18;            30:8                          modifies         (1)                      New       (18)
              11:7,l 1,13;13:14;                     36:7;41:16                                                     10:14                                        3:4,6,18;5:19;7:12;
              28:11;33:5;40:23,24                 legally  (6)                                     M             moment     (2)                                  12:13,14;13:25;15:2,
                                                     4:18,25;5:14;6:13;                                             24:21;39:19                                  18;19:11,12;25:7;
                                  K                  10:21;15:6                makes      (8)                    month       (1)                                 31:23;33:6,25;34:11;
                                                  Legislative    (9)                11:9;l5:6;18:24;                30:2                                         37:26
           keep (1)                                  26:6;31:13,19;32:3,           20:25;28:26;30:9;             months          (1)                       news (4)
              32:20                                  4,5;35:23;37:12;              31:3,17                          28:8                                     7:13;29:8,10,22
           KELLY             (1)                     41:19                     making   (3)                      moot      (1)                             Newspapers                  (1)
               40:17                              Legislator           (1)       25:26;36:3;41:3                    7:26                                         37:7
           kept   (3)                                 12:5                     Malloy  (1)                       more    (10)                              next     (3)
               22:18;36:20;37:10                  Legislatarc    (6)             28:19                              4:17;6:23;8:9;l                 1:8;         15:26;25:21;29:4
           KIEPPER                 (1)               18:15;21:10,18;           nisiidaiiiüs    (5)                  19:15;27:22;29:16;                     nonsense       (2)
               11:20                                 23:5,6,16                     15:13;l6:2,25;l7:7;              32:25;33:8;41:9                              28:26;31:3
           K-I-E-P-P-E-R                    (1)   Leighton    (10)                 20:13                         most   (1)                                normal          (1)
                 11:20                               8:13,13,16;24:13,         many (1)                             41:6                                         27:19
           knowledge               (1)               18;28:3;32:23;33:18;        35:11                           motion        (10)                        note     (2)
               37:24                                 34:17;35:4                margins         (1)                  5:26;8:15;10:25,26;                          36:11;37:19
           knows     (2)                          length   (2)                      35:20                           11:9,10;20:10;27:8;                    noted        (4)
               34:13;40:2                            26:9;34:22                material     (2)                     32:9;40:21                                   10:4;11:17;25:18;
          ------------
                                                  less (1)                         26:2;34:8                     mouths          (1)                             33:19
                                  L                  41:9                      materials            (1)             10:11                                  noting        (1)
                                                  letter (1)                        35:8                         move    (3)                                  4:5
           !ar.guage     (6)                         41:17                     MATTER           (10)                6:20;27:17;28:15                       Number         (4)
               10:12;l7:10;23:22;                 Liabilities          (1)          5:19;6:4;8:17,23;            moved    (3)                                    3:6,21;14:13;29:24
               36:14,16,20                           25:7                           9:8;l2:13;l3:3;22:2;            8:17;27:8;28:2
           large      (1)                         license       (2)                 27:24;29:7                   moves      (1)                                                  O
               26:6                                  25:3,3                    matters     (2)                      32:4
           last (2)                               liked  (1)                        13:2;26:5                    much    (4)                               objection             (1)
               14:22;33:10                           33:10                     Maxwell             (1)              11:6;20:25;29:15;                            5:8
           later   (2)                            likes (1)                         8:13                            33:7                                   obvious      (3)
               9:26;20:16                            33:11                     may (11)                          municipality                 (2)                13:23;16:16;18:11
           Latin    (2)                           likewise       (1)             3:25;5:11;9:4,21;                 10:17;35:8                              Obviously   (3)
               32:24,26                               13:16                        20:20;22:24;25:14;            must   (1)                                  14:13;16:12;17:19
           law   (22)                             limited   (4)                    27:4;32:3;37:8;39:8              39:2                                   odds      (1)
               9:19,19;l0:20;12:4,                   4:15;29:5;30:14,14        maybe         (1)                 mystery          (1)                            37:11
               7;19:9,13,14,20,26;                limits  (1)                       8:26                           28:9                                    Off     (1)
               20:2,11,22;22:2,11;                   39:21                     Mayor       (2)                                                                   24:14
               23:23;25:2;27:24;                  litigants   (3)                   3:5;33:7                                           N                   offered         (1)
               32:18,24;33:13;40:15                   18:3;21:8,22             mean      (4)                                                                     40:23
           lawsuit          (1)                   litigated       (1)               22:24;38:26;39:2,2           name      (1)                             officer       (15)
               4:23                                  3:21                      meaning         (1)                  22:6                                         11:25;15:5,20;23:2;
           lawyer         (1)                     litigating          (2)        17:19                           names      (1)                                  25:12;26:5;28:23;


                                                                             Deborah        A. Rothrock,   RPR                                                                               - officer
          Mimu&rip                                                                                                                                                     (5) Judge
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                                        INDEX NO. 153231/2018
NYSCEF DOC.PBANO.  Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 50 of 53
                v. 50                                                   RECEIVED  NYSCEF: 08/24/2018
          dEbLASIO                                                                                                                                                                           June        05, 2018

              29:18,24,25;30:3;               otherwise       (3)                         11;26:17;27:5;34:21;                         35:11;40:11,12,12;                        16:2,9,17,21,24;17:5;
              38:5,19;40:11;41:26                   36:25;40:6,20                         36:4;37:15,24                                41:22,25                                  18:18;19:5;23:8,11;
           officers   (19)                    out     (9)                              PBA's    (6)                                 policy (1)                                   32:10;35:6;38:18
              3:19,24;4:21;9:4,                     6:9;12:18;l5:24;                      4:9;l 1:10;21:15;                            37:26                                  probably      (3)
               10,11;l2:7,13,16;                    18:14;24:18;26:15;                    23:17;24:26;37:11                         portrayal          (1)                       6:8;l3:25;41:6
               15:2;19:11;20:23;                    29:26;33:22;34:4                   pending    (4)                                  37:10                                  problem    (2)
               21:23;29:12;38:7,13,           outcome             (2)                     11:11;25:15;31:10;                        pose (1)                                     14:5;21:11
                16,22;41:22                         5:4,22                                34:6                                         32:7                                   procedural           (2)
           officers'                                                                   People                                       position
                        (1)                   6ütcomes             (1)                              (9).                                          (20)                           20:26;28:3
               29:2                                 34:24                                 3:18;6:9;18:3;                               3:9;4:12;7:21;8:22;                    procedure           (2)
           officer's   (4)                   . outs    (1)                                20:15;26:24;30:10,                           15:10;19:19;20:20;                        20:21;34:4
              21:9;22:6;37:22,22                    20:26                                 15,26;33:16                                  21:15;24:2,24;28:22;                   Proceeding      (13)
           officers's      (1)                outset        (1)                        perhaps     (4)                                 31:6,9,10,15;35:13;                       3:7;6:20;14:10;
              28:20                                 25:18                                 8:9;11:8;18:15;                              37:11,17,18;41:2                          16:7;l7:2;18:8;20:8,
           Official   (7)                     outside        (1)                          33:20                                     positions         (1)                        9,9;21:24;25:16;26:4;
              3:5;22:4,23;30:16,                    25:15                              period   (3)                                    4:6                                       32:22
              21,26;36:13                     outsider            (1)                     29:25;30:2;37:25                          possesses         (1)                     proceedings       (7)
           off-the-record              (1)          24:3                               permanent             (1)                       37:4                                      9:15;l3:9,26;l4:14;
              24:15                           over     (3)                                20:13                                     possible      (1)                            18:4;34:24;38:15
           often                                    20:21;27:15;35:18                  permanently             (1)                     32:8                                   Proceedings-
                  (1)                                                                                                                                                                            (39)
              27:16                           overstepping     (2)                        9:12                                      postings      (1)                            3:1;4:1;5:1;6:1;7:1;
           once (3)                              14:11;l 8:5                           permit       (1)                                12:3                                      8:1;9:1;10:1;l      1:1;
              16:2,5,10                       overzcalous    (1)                          36:17                                     potential         (1)                        12:1;l3:1;14:1;15:1;
           one (20)                                 26:8                               permitted     (3)                               3:19                                      16:1;l7:1;18:1;19:1;
              5:15,21;7:20;14:19,             own      (1)                                3:24;4:3;5:22                             potentially   (2)                            20:1;21:1;22:1;23:1;
              21;l5:15,25;16:15;                    38:11                              personal        (1)                             25:15;30:3                                24:1;25:1;26:1;27:1;
               18:23;21:13;23:5;                                                          29:20                                     POUGHKEEPSIE                        (6)      28:1;29:1;30:1;31:1;
              24:19;26:25;27:20;                                    P                  personnel     (2)                               12:19,20,21,22;                           32:1;33:1;34:1;35:1;
               30:2,3;33:8;39:7;                                                           15:20;21:9                                  16:5,23                                   36:1;37:1;38:1;39:1;
               40:4,4                         panel      (2)                           petition   (14)                              power       (1)                              40:1;41:1
           ongoing        (1)                       11:8,9                                4:9;9:22;16:3,6,l              1,            19:17                                  process   (2)
              8:5                             paper         (1)                            11;l7:9,18,21;20:6,                      practice   (2)                               25:14,18
           only (15)                                32:5                                   12,12;27:9;40:11                            21:8;37:23                             produce       (1)
              6:24;7:2,6;l0:6;                papers       (6)                         petitioner    (6)                            precise   (6)                                21:24
               12:8;l5:2;l6:20;                     6:2,12,25;24:3;                       6:23;8:11;l0:4;                              10:12;13:6,22;                         produced     (2)
               19:11;27:26;30:15,                   26:10;27:5                            12:26;l6:21;36:8                             31:21;34:8;35:26                          33:25;38:8
               20,25;37:23;40:20;             part     (4)                             Petitioners     (3)                          precisely    (4)                          production           (3)
               41:24                                12:6;22:22;26:6;                      9:16;l0:7;12:9                               6:26;9:20;10:18;                          8:6;23:9,12
           onto    (1)                              36:24                              petitioner's     (3)                            22:4                                   profound       (1)
               6:20                           particular       (5)                         10:8;l7:14;33:9                          predicated              (1)                  32:25
           open    (1)                              3:20;16:16;37:9,17;                philosophical               (1)                 32:9                                   prohibited          (2)
               21:12                                41:21                                 41:16                                     Preliminarily                 (1)            21:16;31:7
           opened        (1)                  particularized                   (1)     phrase    (3)                                   26:19                                  prohibits      (1)
               35:2                                 34:4                                   32:2,25;33:9                             preliminary              (6)                 31:12
           opportunity    (2)                 Particularly               (2)           phrases        (1)                              10:26;l   1:10,22;                     prolong      (1)
              25:19;34:22                        28:11,12                                  33:11                                       12:15;l3:2;20:14                          20:10
           opposed        (1)                 parties      (4)                         plainly  (1)                                 present    (2)                            propose      (1)
               7:10                                 4:20;23:8,l           1;25:19         40:22                                        3:9;38:19                                 25:10
           opposing    (2)                    party (7)                                plaintiff      (1)                           press  (1)                                proposed       (2)
              10:11;34:21                        3:13;5:9;6:16;                            12:26                                       37:13                                     9:17;12:3
           opposite       (1)                       29:12;31:22;34:9;                  played       (1)                             prevent       (4)                         proposes       (1)
               19:23                                38:18                                  35:20                                       10:17;20:23;26:7;                         4:10
           opposition           (1)           passed       (5)                         point   (9)                                     35:7                                   proposing          (1)
               4:15                                 21:5,7,18;23:7,16                     4:7;l3:3,5;24:11;                         preventing              (1)                  8:5
           order    (4)                       patently            (1)                      25:8;26:12,20;28:13;                        23:8                                   prosecution     (3)
               7:6;9:12;21:17;                   7:8                                       36:11                                    prisoner          (1)                        29:10,19;30:6
               40:25                          Patrolmen's                (1)           police   (33)                                   14:4                                   protect   (4)
           organization               (2)           3:3                                   4:20;9:4,10,11,14,                        prisoners          (1)                       10:6,8;12:8;16:20
               29:9,10                        Pausing             (1)                      15;11:25;12:6,13,16,                        18:3                                   protected    (6)
           origin    (2)                        41:13                                      20,23;l4:26;15:5,20;                     private   (31)                               4:21,26;19:12;
               26:7;33:19                     PBA       (15)                               19:11;20:23;22:19;                          7:3,9,22;8:9,10,24;                       23:10;25:5;28:7
           originated           (1)                 9:20;12:21;21:23;                      28:20,22;29:2,12,18,                        12:16;13:7;14:3,4,5,7,                 protection          (1)
               26:9                                 22:9,13,19;23:3;25:9,                  23,25;33:7;34:11;                           9,15,17;l5:11,16,22;                      15:3


                                                                                     Deborah        A. Rothrock,              RPR                                                                  - protection
           Mine5cripi@                                                                                                                                                        (6) officers
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                            INDEX NO. 153231/2018
                v. Case
NYSCEF DOC.PBANO.  50   1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 51 of 53
                                                                        RECEIVED  NYSCEF: 08/24/2018
          dEbLASIO                                                                                                                                                                  June   05, 2018

           protects      (2)               rather      (1)                  Regardless               (1)                requests    (3)                              10:20;12:4,7,9;15:3,
                 19:13;28:23                  36:3                              12:3                                        21:22;25:4;39:9                          11;16:9;17:11;23:10,
           provide    (2)                  react  (1)                       regularly          (1)                      requirement                   (1)         23;28:23;29:2;30:11;
              25:16;38:24                     16:9                             8:5                                          5:14                                  38:2,4,4,6
           provided       (2)              read   (5)                       rejected    (3)                             requires          (1)                  risk  (1)
                 11:15;36:12                  6:2;l7:15;22:24;                  29:7;30:7,8                                 39:6                                  24:10
           provisions               (2)       24:3;32:5                     rejection          (1)                      reserved          (1)                  role  (2)
                 12:4;39:5                 reading       (1)                   4:9                                          8:18                                  5:2;8:5
           prudence        (2)                37:9                          related      (1)                            resist   (2)                           ruling    (1)
                 15:14;35:22               reaffirms          (1)              29:11                                        21:22;38:7                             24:11
           psychology                (1)      39:15                         relates      (1)                            resisting         (1)                  rulings        (1)
              24:10                        real  (1)                            29:5                                       35:25                                  35:21
           public   (4)                       21:2                          release    (19)                             respect    (2)                         run  (1)
              3:17;9:14;22:17,26           REALE         (1)                    4:11,22;9:24;12:17;                         29:11;40:21                           26:26
           publication               (2)      11:19                             16:6;23:15;24:4,4;                      respond     (2)                        runs  (1)
              9:5,24                       R-E-A-L-E               (1)          25:2;30:18,21;31:11,                        24:12;28:17                           32:7
           publish   (2)                      11:20                             26;32:16;34:10,12;                      respondent               (4)
              22:5;35:15                   Reale's      (1)                     35:8,25,26                                  5:18;6:17;10:15;                                         S
           publishing    (2)                  17:10                         released       (5)                              31:22
              3:24;37:21                   really (4)                           7:14,26;12:22;                          respondents       (4)                  SAFI         (1)
           purported                (1)       12:26;33:26;35:3;                 22:17;26:22                                 8:14;9:13;11:4;                       40:9
                 7:26                         39:2                          releasing      (6)                              13:11                              same (4)
           purports            (1)         reason   (4)                         7:7;11:5;l9:6;                          response     (2)                          13:17;22:10;40:17;
                 3:7                          10:8;16:15;31:3;                 20:24;31:7;40:26                             20:5;33:23                           41:3
           purpose       (9)                  35:14                         relevant     (3)                            restrict      (2)                      saw (2)
                 21:6,13;23:8;26:24;       reasons   (3)                        3:25;6:24;26:2                              22:7,21                              21:10,11
                 29:15;30:16;35:17;           13:17,23;l7:13                relief   (19)                               restricted    (2)                      saying (9)
                 36:14;39:4                recall  (1)                          7:3;8:11;9:23;l0:6;                         22:14;31:25                           9:24;13:5;14:11;
           purposes       (2)                 32:26                             12:8,10;16:19,22;                       restriction             (1)               17:16;20:23;25:11;
                 22:23;31:2                Recess      (1)                      17:4,6,11,17,20;18:4,                       37:5                                  30:24;33:12,12
           pursuant            (2)            41:14                             23.;19:16;20:14;                        restrictions             (1)           scenario      (2)
                 9:17;l7:2                 recognized     (3)                   32:12;40:22                                 21:3                                     13:6;14:13
           put     (5)                        36:15,16;38:14                rely (1)                                    result   (1)                           scenarios            (1)
                 10:10;l6:11;21:11;        recognizing              (2)         15:15                                       40:17                                    14:3
                 30:24;41:20                  34:3;41:5                     relying      (1)                            reversed     (3)                       schedule           (1)
           putting       (2)               record    (6)                        24:6                                        11:22;l2:15;40:10                        10:25
              5:8;l      1:13                 3:2,10;24:14,16;              remainder            (1)                    review        (14)                     SCHENECTADY                    (3)
                                              39:12;41:15                       37:12                                       7:8;15:12;l8:25;                      9:9,13;29:8
                                Q          records    (40)                  remarkable                (1)                   19:4,22;20:2;23:26;                school   (2)
                                              4:10,22;5:2;7:14,                 26:13                                       24:7;25:14,24,25;                     32:18,24
           qualified           (1)            17,25,26;9:5;l2:17;           remedy    (3)                                   36:24;40:3,7                       scope   (1)
                 5:7                          15:20;19:7;21:25;                15:4;32:19,21                            reviewed           (1)                    30:20
           qualifies           (1)            22:25;23:15,24;25:4,          reply (2)                                       39:20                              Second    (14)
                 3:13                         15,23,25,26;26:21;               24:17;28:20                              Richter    (3)                            8:26;9:3;12:18,18,
           qualify   (2)                      27:2;29:9,11,20;31:7;          reports      (1)                               10:24;l 1:7;l3:22                     25;26:11;27:7;28:12;
              4:16;5:9                        32:15,20;33:17,25;                7:13                                    rifle  (1)                                33:8;35:5,10;36:5,19;
           quick      (2)                     35:10,12,13;37:6;              represent          (1)                         21:10                                 40:24
                 36:9,l 1                     38:11,18,21,24;39:9,              6:10                                    right      (70)                        Section        (26)
           Quite        (1)                   16                             representation                 (1)             4:19,25;6:6,13;7:3,                   3:23;4:11;6:26;
                 5:5                       recourse          (1)                3:26                                        22;8:7,9,10,13,18,24;                    12:4;15:5;20:26;21:2,
           quote      (5)                     14:21                          represented              (1)                   10:4,7,7;12:6,16;13:7,                5,14,21;22:2,7,10,16;
                 11:26;l7:2;25:22,         redacted          (2)                31:10                                       18,24;14:3,4,5,7,9,15,                23:11,14,24;30:9;
                 26;34:21                     34:16,17                       represents          (1)                        17;15:16,22,24;16:2,                  37:4;38:5,6,17;39:6,
           quoting            (1)          red-herring              (1)         9:11                                        18,20,21,25;l7:5,17,                  10,17,24
              23:23                           17:25                          request    (6)                                 26;18:14,15,18;l9:5,               seek (6)
                                           referred          (1)                8:2;21:9;25:23;                             8,10,12,15;20:2,3,11;                 9:26;l7:5,5,6;18:4;
                                R             6:25                              29:23;35:25;39:22                           21:22,23;25:12;                       19:3
                                           referring          (1)           requested           (1)                         27:10,11,14;28:20;                 seeking (11)
           raised     (6)                     23:23                             38:21                                       32:10,18,20;34:4;                     4:22;5:17;9:12,23;
                 14:20;15:20;20:5,         reflected         (1)             requester          (1)                         35:6;38:7,9,14,17,22;                    10:17,19;l7:3,19;
                 12;37:15;40:19               6:8                               25:22                                       39:11;40:20;41:5,7                       19:16;34:9;36:4
           raises       (1)                regarding           (1)           requesthig          (1)                    rights      (21)                       seeks (1)
                                                                                4:13                                        4:20,21;7:10;8:25;                    16:12


                                                                          Deborah       A. Rothrock,              RPR                                                                       - seeks
                                                                                                                                                                        (7) protects
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                                               INDEX NO. 153231/2018
NYSCEF DOC.PBANO.  Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page 52 of 53
                v. 50                                                   RECEIVED  NYSCEF: 08/24/2018
          dEbLASIO                                                                                                                                                                     June         05, 2018

           seems (3)                     someone     (4)                 stayed        (2)                                     20:8,9;29:20                            11:14
              25:13;26:21;27:18             5:17;7:21;l9:22;                     7:6;40:25                                  Supreme               (1)              Transit        (1)
           sense (6)                        38:20                        steps       (1)                                           14:12                               11:25
              5:17;15:6;20:25;           somewhat            (1)                 18:16                                      sure  (2)                              translated           (1)
              22:9,10;23:21                 24:26                        stick       (2)                                       27:5;34:21                              32:26
           sentence          (1)         Sorry   (1)                             35:3,4                                     system          (1)                    transparency                    (2)
               14:5
           separate          (1)
                                            33:13
                                         sort  (2)
                                                                         still (1)
                                                                             27:17
                                                                                                                               36:13
                                                                                                                                                               -      33:26;36:13
                                                                                                                                                                   tremendous                (1)
               14:16
           set (5)
                                            27:6;37:15
                                         sorts   (3)
                                                                         stop (3)
                                                                            17:21;21:11;33:17
                                                                                                                                                   T
                                                                                                                                                               -       3:17
                                                                                                                                                                   trial  (1)
              10:25;l3:7;26:9,15;            14:2;18:3;19:16             stopped              (1)                           talk  (1)                                  11:23
              34:4                       sought    (5)                           37:23                                         9:25                                trials   (2)
           shall   (7)                       12:24;l6:2,3;38:18,         strict         (1)                                 talking   (1)                              29:5,6
               22:18;23:24;24:8;             19                                  5:14                                           18:26                              TRO     (3)
               36:20,23;37:10;39:6       speak    (3)                    stuff       (2)                                    talks      (1)                             6:21;11:10;28:8
           share    (2)                      8:20,22;20:18                       7:21;30:18                                        17:8                            true   (1)
               30:11,12                  specific   (6)                  subject        (9)                                 ten-minute              (1)                30:24
           SHARTSIS         (6)             21:5;35:17,17;                       4:11,23;23:25;24:6;                           41:10                               trust   (2)
               3:11;5:11,13;6:18;           36:20;37:9;39:4                      31:8;34:14,25;35:14;                       tens (1)                                   14:23;33:11
               20:19;36:11               specifically   (2)                      36:24                                         13:24                               trying   (2)
           shielded          (1)            11:24;22:16                  submitted                  (1)                     terms         (1)                          18:13;23:12
               9:6                       spent   (1)                             10:26                                          7:17                               turns   (1)
           shift  (1)                        37:21                       Subparagraph                           (1)         theoretically                (1)           24:26
               37:26                     spirit   (1)                            39:16                                         23:3                                two    (3)
           shooting           (1)            41:18                       subset        (4)                                  therefore      (8)                         9:10;24:18;37:23
              23:2                       sprang   (1)                            30:10,12,14,15                                 7:3;9:26;l2:9,24;                  two-word             (1)
           show    (3)                      26:13                        substance                  (1)                        19:4;32:11;37:17;                       33:11
               30:20,26;31:2             stage      (1)                          40:19                                         40:7                                type   (1)
           showing           (1)                11:7                     substantial                 (1)                    Third    (14)                              32:21
              25:22                      stand    (1)                            3:12                                           8:26;9:3,8;l0:3,21;
           sic (1)                           31:16                       substantially                     (1)                     11:17;13:8;25:25;
              40:17                      standalone            (1)          13:17                                               26:11;28:12,13;35:5,
           significant             (2)       25:14                       substantive                  (1)                       10;36:5                            ultimately           (1)
               5:23;39:12                standard      (12)                      6:23                                       though           (1)                       3:26
           similar    (2)                    4:2;5:11,13,16,25;          substantively                     (1)                  30:25                              un-confidential                       (1)
               5:20;29:23                    6:13;18:22;19:24,25;           4:10                                            thousands              (1)                 33:17
           similarly          (1)            40:4,5,5                    successor              (1)                                13:24                           under     (31)
              9:7                        standards           (1)                 17:7                                       threatened              (2)                4:21,26;7:18,22;
           simple       (1)                  3:14                        sue (2)                                                30:6,7                                     10:22;12:10;l3:7,8;
               18:20                     standing    (3)                    8:24;9:4                                        three         (1)                          14:16,16,26;16:22,25;
           simply   (6)                     21:19,20;22:9                sued (1)                                                  13:4                                    17:12,17,20;19:17;
              4:25;21:2;22:7;            state   (3)                        15:20                                           threshold      (5)                         21:20;22:10,11;
              23:4;30:7;39:5                 21:21,24;34:14              sufficient             (1)                             8:17,23;l3:10;28:3,                    25:12,21;31:25;
           Simpson      (5)              stated        (1)                       25:23                                          14                                     32:10;34:3,8;36:12;
               15:26;l6:8,23;                   10:5                     suggesting                  (1)                    throw          (1)                         37:4,8;38:17;40:12
               18:10,12                  statement           (2)            25:13                                               24:18                              underlying               (1)
           single (3)                           18:6;34:20               suggests             (1)                           thus   (2)                               26:4
              28:2;29:23;38:16           Statute     (42)                        38:16                                          9:17;37:8                          Understood                 (2)
           sit (1)                           4:22;l2:10;14:16;           suing (1)                                          today (2)                                  32:23;36:22
               17:23                            16:23;l7:12,18,20;           19:6                                              11:2;31:16                          undisputed                (1)
           sitting    (1)                       18:7,23;l9:2,21,21,      summaries           (12)                           together       (3)                         21:4
                24:20                        26;20:4;21:18;22:22;                8:6,22;9:25,25;                                   17:15;24:20,22                  unequivocally      (3)
           situation    (2)                  23:7,15,16;25:21;                   16:6;22:5;32:17;                           took      (1)                             18:24;l9:3;40:6
               15:19;33:4                    26:15,17,25;28:6,23,                34:15,18,19,20,23                              7:4                                unfettered               (2)
           small       (1)                   26;29:15,15;31:4,12,        summarized                       (1)               top (1)                                    40:13,15
               39:3                             18,18;32:13;33:5,15,             6:2                                           37:2                                uniform            (1)
           Society (5)                       19;35:17,24;40:5;           summary      (3)                                   topic      (1)                             20:22
             3:8,12;8:21;24:20;              41:18,19,22                    12:22;20:8;22:7                                     3:17                               Union        (1)
             33:18                       statutory           (1)         support         (3)                                tough         (1)                          25:7
           solution    (4)                   15:3                                7:20;31:17,19                                  24:7                               unions        (1)
               31:13;32:3,4,5            stay (4)                        suppose              (1)                           traffic        (1)                         9:4
           somehow             (2)          10:24;11:3;l3:20,                    28:9                                           22:11                              unique     (2)
               7:17;l0:13                   21                           supposed               (3)                         transcript             (1)                 26:14,15


           M                                                           Deborah           A. Rothrock,                 RPR                                                               - unique
                        Serïpt@                                                                                                                                               (8) seems
FILED: NEW YORK COUNTY CLERK 08/24/2018 03:56 PM                                                                                            INDEX NO. 153231/2018
NYSCEF DOC.PBANO.  Case 1:20-cv-05441-KPF Document 33-1 Filed 07/28/20 Page
                v. 50
                                                                            53 of 53
                                                                        RECEIVED  NYSCEF: 08/24/2018
          dEbLASIO                                                                                                                                    June   05, 2018

           unless  (5)                          weaponized             (1)        9:9                       ----------
              19:21,26;33:25,26;                   26:17                       153231/2008         (1)                        7
              40:5                              whatsoever             (1)        3:6
           unnecessary              (1)            15:4                        184 (1)                          72 (1)
              30:25                             Whereupon              (1)        12:21                            11:20
           unprecedented                  (1)      24:15                       1992 (1)                         75 (1)
              37:26                             whole    (3)                      12:21                            13:25
           up (7)                                  6:7;l8:16,16                1994 (2)                         78 (41)
             21:16;25:6;27:16;                  whomeyer          (1)             11:21;12:11
                                                                                                                  3:7;6:20;7:3,10;
              30:17;38:13;39:19;                   30:12                       1st (1)
                                                                                                                   8:11;9:11,18;10:2,20,
              41:3                              window     (3)                    28:19
                                                                                                                   22;13:8,26;14:8,10,
           upon   (2)                              21:12,13,15
                                                                                                                   14;l5:9,21;l6:7,25;
              17:12,17                          wish   (1)                                     2
                                                                                                                   17:2,7,9,22,26;18:4,8,
           use (7)                                 35:14
                                                                                                                   10,19,22,23;19:3,17;
              22:22,23;26:17,22,                wishes   (2)                   2006  (1)                           20:8,26;22:20;26:18;
              23;27:2,3                            23:21;35:26                    12:13
                                                                                                                   32:12;37:25;40:3,7,
           used (1)                             withdraw         (1)           2008   (1)                          10
              36:2                                 12:24                          28:19
                                                within   (3)                   2011     (1)                                   8
                              V                    9:22;30:20;37:5                9:9
                                                without   (4)                  204 (1)                          84 (1)
           vagally      (1)                        13:10;21:17;37:6;              11:20                           9 9
              7:13                                 39:16                       212 (1)
           vehicle  (2)                         word    (2)                       40:9
              10:20,22                             9:21;16:21                  297 (1)
           VERSUS       (6)                     words   (2)                       40:9
              9:8;11:19,20;12:13,                  10:10,12
              20;29:8                           work      (1)                                  3
           view   (6)                              30:2
              18:21;20:22;27:7;                 working    (2)                 34 (1)
              28:10,13;33:24                      29:26;30:19                     12:14
           violate  (4)                         workings         (1)           35 (1)
              9:17;12:4;19:20;                     36:12                          12:13
              28:25                             world      (1)                 392 (1)
           violates    (2)                         31:2                           12:14
              9:26;l6:13                        worn      (1)
           violating    (2)                        11:5                                        4
               39:16,25                         worth      (1)
           violation   (3)                         4:5                         4 (2)
              8:25;9:19;l5:5                    written   (2)                     30:9;39:16
           violations         (2)                  14:9;29:15                  4:03  (1)
               10:5;12:7                        wrong    (2)                      41:10
                                                   15:6;40:14                  40 (1)
                              W                                                   37:21



              28:21,25                          years   (7)
           waived       (1)                        13:25;21:7;27:15;           50 (5)
              29:3                                 34:3;35:18;37:21,23           4:26;6:26;22:2;
           walked       (1)                     York    (16)                     31:25;38:6
              35:2                                 3:4,6,18;5:19;              501 (1)
           wants    (10)                           12:13,14;13:25;15:2,           12:21
              22:5,24;23:14;31:3;                  18;l9:11,12;25:7;           50A      (45)
              32:14;36:18;39:12,                   31:23;33:6,25;34:11            3:23;4:11;9:6,17,
              16;40:14;41:25                                                      20,26;10:5,20;12:4,7,
           warrant       (1)                                     Z                15;15:5;20:26;21:2,5,
              25:23                                                               14,21;22:7,10,16;
           way (8)                              zealous   (2)                     23:11,14,24;24:24;
             5:15;l5:18;l6:15;                     26:23;41:25                    25:5,12,13,16;26:7,
              25:6;30:3;37:8;38:6;                                                12;28:7;30:9;31:8;
              39:21                                               1               32:10;34:3,14;35:14;
           ways   (1)                                                             36:2;37:4;38:5,17;
              35:11                             1455 (1)                          39:10,24,25;40:12


                                                                             Deborah      A. Rothrock,    RPR                                                     - 84
          Nün-U-Seript@                                                                                                                              (9) unless
